Case 2:20-bk-21022-BR      Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12           Desc
                            Main Document    Page 1 of 69



  1 Peter J. Mastan (State Bar No. 190250)
    peter.mastan@dinsmore.com
  2 DINSMORE & SHOHL LLP
    550 S. Hope Street, Suite 1765
  3 Los Angeles, CA 90071
    Tel: 213-335-7737
  4

  5 Attorneys for Erika Girardi

  6

  7

  8                           UNITED STATES BANKRUPTCY COURT

  9                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

 10    In re                                  )   Case No. 2:20-bk-21022-BR
                                              )
 11                                           )   Chapter 7
       GIRARDI KEESE,                         )
 12                                           )   OPPOSITION OF ERIKA GIRARDI TO
                                              )   CHAPTER 7 TRUSTEE’S APPLICATION
 13                          Debtor.          )   TO EMPLOY THE LAW OFFICES OF
                                              )   RONALD RICHARDS & ASSOCIATES,
 14                                           )   A.P.C. AS SPECIAL LITIGATION
                                              )   COUNSEL; DECLARATION OF PETER J.
 15                                           )   MASTAN IN SUPPORT THEREOF;
                                              )   REQUEST FOR HEARING ON
 16                                           )   APPLICATION
                                              )
 17                                           )
                                              )   (L.B.R. 9013-1(o)(4))
 18                                           )
                                              )   Date:       To Be Set
 19                                           )   Time:
                                              )   Ctrm:       1668
 20                                           )               255 E. Temple St.
                                              )               Los Angeles, CA 90012
 21                                           )   Judge:      Hon. Barry Russell

 22

 23

 24

 25

 26
 27

 28


      21625473.9
Case 2:20-bk-21022-BR        Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                  Desc
                              Main Document    Page 2 of 69



 1   I.     INTRODUCTION

 2          Erika Girardi (“Erika”) is the current, but estranged, spouse of Thomas Vincent Girardi. Mr.

 3   Girardi is a debtor in related Case No. 2:20-bk-21020-BR (the “Girardi Case”). He is also a

 4   principal of Girardi Keese, the debtor (the “Debtor” or “GK”) in this case (the “GK Case”). Elissa

 5   D. Miller is the Chapter 7 trustee (the “Trustee”) in this case. Erika submits this Opposition to the

 6   application (ECF No. 318, the “Application”) filed on April 26, 2021 by the Trustee for authority to

 7   employ Ronald Richards & Associates, A.P.C. (the “Richards Firm”) as special litigation counsel.

 8   Ronald N. Richards is the principal of the Richards Firm.

 9          As described in the Application, the Trustee contends that Erika “may” have received

10   avoidable transfers from the Debtor. Application, 2:22-23. Although not a single potentially

11   avoidable transfer is identified, she seeks authority to employ the Richards Firm on a contingency

12   fee basis as special litigation counsel under 11 U.S.C. § 327(c) and/or (e) for the limited purpose of

13   “investigating and recovering” the alleged transfers to Erika. Application, 3:9-10. Erika

14   understands that such investigation must take place as part of the Trustee’s duties. She is also

15   aware that Jason Rund, the trustee in the Girardi Case, has sought to employ (see ECF No. 168 on

16   the Girardi Case docket) Abir, Cohen, Treyzon, Salo, LLP (“ACTS”) as special litigation counsel in

17   that case for the same purpose. Significantly, Erika did not object to the employment of ACTS.

18          Here, however, Erika objects to the employment of the Richards Firm on the grounds that

19   that firm has actual conflicts of interest which disqualify it from acting as special counsel to the

20   Trustee. First, the Richards Firm represents—and continues to represent—plaintiffs in the

21   competing Sheldon Litigation (defined below) asserting the very same alleged fraudulent transfer

22   claims against Erika that he now seeks to prosecute on behalf of the Trustee and which belong

23   exclusively to the bankruptcy estate. Not only does the continued assertion of these alleged claims

24   violate the automatic stay by seeking a recovery on claims that belong to the bankruptcy estate, it

25   compromises any advice the Richards Firm might render to the Trustee with respect thereto.

26          Second, the plaintiffs in the Sheldon Litigation, two law firms, assert that they have claims

27   against the estate based on purported oral fee-splitting agreements with the Debtor. In California,

28   oral fee-splitting agreements are not enforceable. As a result, at some point, the Trustee will have

                                                         1
     21625473.9
Case 2:20-bk-21022-BR       Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                   Desc
                             Main Document    Page 3 of 69



 1   to take a position on these claims. Her fiduciary duties will require her to object to them. If she

 2   fails to object, or compromises these patently objectionable claims, such negotiation with her own

 3   counsel gives rise, at a minimum, to the appearance of impropriety and undermines the Bankruptcy

 4   Code’s fundamental underpinnings of transparency and independence of bankruptcy trustee. Not

 5   only does this make the Trustee actually adverse to these purported claimants, the Richards Firm is

 6   conflicted as to any confidential information it has or may acquire from one or either of these

 7   proposed clients during discovery that further undermines these claims.

 8          Finally, aside from his actual conflicts of interest, it is clear that Mr. Richards’ motivations

 9   include promoting himself with tabloid-style publicity on social media, rather than maintaining the

10   decorum appropriate to litigants before a bankruptcy court. Since December 4, 2020, Mr. Richards

11   has made at least 290 social media posts about this case and/or Erika. Copies of certain of these

12   posts are attached hereto as Exhibit C. For example on April 12, 2021, Mr. Richards tweeted:

13   “Your First Look at The Real Housewives of Beverly Hills Season 11 . . . . A nice preview of all of

14   the impeachable statements @erikajayne will make . . .” reflecting an apparent bias and

15   prejudgment of Erika and the issues. Mr. Richards has also commented on Erika’s marital

16   residence, her current residence, posted pictures of Mr. Girardi alongside pictures of Bernie Madoff

17   and Pete Rose, posted pictures and commentary about an alleged burglary at the Girardi’s marital

18   residence, and repeatedly ended his tweets with the hashtag “GirardiFraud.” See Exhibit C. While

19   this conduct may be appropriate for social media influencers, it is not appropriate for a lawyer

20   representing a party in a bankruptcy case, and is particularly unseemly for counsel to a trustee.

21   II.    STATEMENT OF FACTS

22                 A. The Richards Firm’s Disclosures.

23          The Application’s disclosure regarding the Richards Firm’s disinterestedness and

24   connections to the GK Case consists of the following:

25                  The firm is a small firm and Ronald Richards reviews all matters whrein
                    [sic] the firm is employed or is potentially employed. Richards has
26                  determined that the only case in which Richards is involved which has any
                    connection to the Debtor or Thomas Girardi is that Richards is co-counsel
27                  with Spertus, Landes & Umhofer, LLP in conection [sic] with its
                    representation of creditors the Law Offices of Philip Sheldon and The Law
28

                                                        2
     21625473.9
Case 2:20-bk-21022-BR         Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                    Desc
                               Main Document    Page 4 of 69


                     Offices of Robert Finn in connection with their claims for unpaid referral
 1                   fees by the Debtor [emphasis added].
 2   See Statement of Disinterestedness for Employment of Professional Person Under FRBP 2014)

 3   attached to the Application, Q. 5 on p. 7 of 30 (using the Court’s header at the top of the page).

 4                   B.      The Pending Sheldon Litigation.

 5           Attached hereto as Exhibit A is a copy of the First Amended Complaint (the “Sheldon

 6   FAC”) filed in the Los Angeles County Superior Court, but now pending before this Court as

 7   Adversary Proceeding No. 2:21-ap-01039-BR (the “Sheldon Litigation”), which is the basis of the

 8   above-quoted disclosure. Among other things, the Sheldon FAC added Erika, EJ Global, LLC, and

 9   Girardi Financial, Inc. as defendants. Although the Richards Firm is not listed on the caption of the

10   Sheldon FAC, on January 29, 2021, the Richards Firm filed a Notice of Association of Counsel in

11   the Sheldon Litigation. See Exhibit B.

12           The Sheldon Litigation was removed from the Los Angeles County Superior Court to this

13   Court on March 5, 2021. Since then, the plaintiffs have stipulated with each of the Trustees to the

14   dismissal of both GK and Mr. Girardi. See ECF Nos. 15, 16, 18, and 22 in the Sheldon Litigation.

15                   C.      The Richards Firm Failed to Disclose At Least Two Conflicts of Interest.

16           As shown by the Sheldon FAC and discussed below, the Richards Firm’s disinterestedness

17   disclosure in the Application omits at least two crucial details regarding the firm’s representation of

18   the plaintiffs which make the Richards Firm actually adverse to the Trustee: (i) the causes of action

19   in that litigation, which the Richards Firm continues to prosecute, include the very same alleged

20   fraudulent transfer-type claims against Erika that belong exclusively to the GK estate and (ii) the

21   plaintiffs, two law firms, hold objectionable claims against the GK estate for oral fee-splitting

22   agreements.

23           As a result, the Trustee is actually adverse to the Richards Firm, which is violating the

24   automatic stay by continuing to pursue claims that belong exclusively to the bankruptcy estate and

25   acting on behalf of the plaintiffs based on alleged, unenforceable oral fee-splitting agreements. In

26   light of its fiduciary obligations to its existing clients, the plaintiffs, including any confidential

27   client information pertaining to the enforceability of the alleged oral fee-splitting agreement, the

28

                                                          3
     21625473.9
Case 2:20-bk-21022-BR        Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                 Desc
                              Main Document    Page 5 of 69



 1   Richards Firm is ethically compromised in its proposed representation of the Trustee, and its

 2   employment should be denied.

 3   III.   BECAUSE THE RICHARDS FIRM HAS ACTUAL CONFLICTS OF INTEREST

 4   WITH THE TRUSTEE, THE APPLICATION MUST BE DENIED

 5          A.      Actual Conflicts of Interest Require Denial of the Application

 6          The Trustee seeks to employ the Richards Firm pursuant to 11 U.S.C. § 327 (c) and/or (e).

 7   Pursuant to 11 U.S.C. § 327(c):

 8
                     [A] person is not disqualified for employment under this section solely
 9                  because of such person’s employment by or representation of a creditor,
                    unless there is objection by another creditor or the United States trustee, in
10                  which case the court shall disapprove such employment if there is an
                    actual conflict of interest [emphasis added].
11
     In the Central District of California and throughout the country, bankruptcy courts conclude that:
12

13                 [i]f there is any doubt as to the existence of a conflict, that doubt should be
                   resolved in favor of disqualification. See, e.g., In re Michigan General
14                 Corp., 78 Bankr. 479, 484 (Bankr. N.D. Tex. 1987), aff'd in relevant part
                   sub nom. Diamond Lumber v. Unsecured Creditors' Committee, 88 Bankr.
15                 773 (N.D. Tex. 1988); In re Johore Investment Co. (U.S.A.), 49 Bankr. 710,
                   713 (Bankr. D. Ha. 1985). Negligence does not excuse the failure to
16                 disclose a possible conflict of interest. Michigan General, supra, 78 Bankr.
                   at 482; In re Coastal Equities, 39 Bankr. 304, 308 (Bankr. S.D. Cal. 1984).
17

18   See In re Lee, 94 B.R. 172, 177 (Bankr. C.D. Cal. 1988). Although Lee involved the employment

19   of counsel under 11 U.S.C. § 327(a), the principal is equally applicable to employment under

20   Sections 327(c) or (e): disclosure must be full and candid and actual conflicts of interest necessarily

21   result in denial of employment.

22          Similarly, Section 327(e) permits the employment of counsel by a trustee for a special

23   purpose even though the proposed counsel is not disinterested, provided that the proposed counsel

24   “does not represent or hold any interest adverse to the debtor or to the estate with respect to the

25   matter on which such attorney is to be employed.” 11 U.S.C. § 327(e). The term "adverse interest"

26   is not defined in the Bankruptcy Code, but case law has defined it to mean: (1) possession or

27   assertion of an economic interest that would tend to lessen the value of the bankruptcy estate; or (2)

28   possession or assertion of an economic interest that would create either an actual or potential

                                                        4
     21625473.9
Case 2:20-bk-21022-BR        Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                   Desc
                              Main Document    Page 6 of 69



 1   dispute in which the estate is the rival claimant; or (3) possession of a predisposition under

 2   circumstances that create a bias against the estate. Dye v. Brown (In re AFI Holding, Inc.), 530 F.3d

 3   832, 845 (9th Cir. 2008). To represent an adverse interest includes serving as an attorney for a party

 4   who holds such an adverse interest. Tevis v. Wilke, Fleury, Hoffelt, Gould & Birney, LLP (In re

 5   Tevis), 347 B.R. 679, 688 (9th Cir. BAP 2006).

 6          Federal Rule of Bankruptcy Procedure 2014(a) requires an employment application to state,

 7   among other things, "all of . . . [the proposed professional's] connections with the debtor, creditors,

 8   [and] any other party in interest . . . ." The Rule further requires that the professional's

 9   accompanying verified statement set forth these same disclosures. Full disclosure is required for

10   both employment and compensation. Neben & Starrett, Inc. v. Chartwell Fin. Corp. (In re Park–

11   Helena Corp.), 63 F.3d 877, 881 (9th Cir. 1995). A professional has a duty to make full, candid and

12   complete disclosure of all facts concerning his transactions with the debtor, and must disclose all

13   connections with the debtor, creditors, and parties in interest, no matter how irrelevant or trivial

14   those connections may seem. Mehdipour v. Marcus & Millichap (In re Mehdipour), 202 B.R. 474,

15   480 (9th Cir. BAP 1996).

16          Rule 2014's disclosure requirements are applied strictly. Neben & Starrett, 63 F.3d at 881-

17   882. Even negligent or inadvertent failures may result in adverse consequences. Id. at 882. Upon

18   failure to comply with disclosure requirements, employment may be denied or revoked, or other

19   sanctions imposed "even if proper disclosure would have shown that the attorney had not actually

20   violated any Bankruptcy Code provision or any Bankruptcy Rule." Id. at 880.

21          B.      The Claims of the Plaintiffs in the Sheldon FAC Are Actually Adverse to the

22   Proposed Special Representation

23          Avoidance actions arising under Chapter 5 of the Bankruptcy Code, including those arising

24   under state law (such as conversion) under Section 544(b) of the Bankruptcy Code, belong

25   exclusively to the estate. See Custom Food Grp., LP v. McCulloch (In re Wilson), 527 B.R. 253

26   (Bankr. N.D. Tex. 2015). In Wilson, the Court found:

27                  Avoidance actions belong to the estate. In re Educators Grp. Health
            Trust, 25 F.3d 1281, 1284—86 (5th Cir. 1994); Am. Nat'l Bank of Austin v.
28          MortgageAmerica Corp. (In re MortgageAmerica Corp.), 714 F.2d 1266, 1275—

                                                         5
     21625473.9
Case 2:20-bk-21022-BR       Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                 Desc
                             Main Document    Page 7 of 69


            76 (5th Cir. 1983). "If a cause of action belongs to the estate, then the trustee has
 1          exclusive standing to assert the claim." Educators Grp., 25 F.3d at 1284 (citations
            omitted); see also Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A.,
 2          530 U.S. 1, 7, 120 S. Ct. 1942, 147 L. Ed. 2d 1 (2000) (holding that an
            administrative claimant does not have standing to seek payment of its claim
 3          under § 506(c) because the language of the statute reserves standing on that
            provision to the trustee); Reed v. Cooper (In re Cooper), 405 B.R. 801, 807
 4          (Bankr. N.D. Tex. 2009) (only the trustee has independent standing to pursue
            chapter 5 avoidance actions); Klingman v. Levinson, 158 B.R. 109, 113 (N.D. Ill.
 5          1993) (once bankruptcy case commences, trustee has right to pursue fraudulently
            conveyed assets to exclusion of creditors).
 6                   In Hartford Underwriters, the Supreme Court held that an administrative
            claimant does not have standing to seek payment of its claim under § 506(c). 530
 7          U.S. at 14. In doing so, the Supreme Court inquired if the text of § 506(c) stating
            that "[t]he trustee may recover . . ." means that the trustee is the only party
 8          empowered to invoke its provisions. Id. at 5—6. The Court examined the
            language and held that "exclusivity is intended." Id. at 6. In doing so, the Court
 9          said that "a situation in which a statute authorizes specific action and designates a
            particular party empowered to take it is surely among the least appropriate in
10          which to presume nonexclusivity." Id. The Court also stated that "had Congress
            intended the provision to be broadly available, it could simply have said so, as it
11          did in describing the parties who could act under other sections of the Code." Id.
            at 7.
12                   Here, as in Hartford Underwriters, the sections of the Code under which
            CFG brings its causes of action, §§ 544 and 548, begin with "[t]he trustee shall . .
13          ." and "[t]he [**7] trustee may . . . ," respectively. 11 U.S.C. §§
            544(a); 548(a)(1) (emphasis added). The Code assigns standing to the trustee to
14          pursue these avoidance actions.
15   Id. at 255-56.

16          Pursuant to the Application, the Richards Firm proposes to investigate and recover alleged,

17   purportedly improper transfers to Erika for the benefit of the estate. Application, 3:9-10. Likewise,

18   pursuant to Counts 6 (Fraudulent Transfer) and 7 (Conversion) of the Sheldon FAC, the Richards

19   Firm seeks to recover such alleged, purportedly improper transfers from Erika for the benefit of the

20   plaintiffs. See Exhibit B. The concurrent representation of these conflicting interests is no accident

21   of timing. Since no later than March 2, 2021 and continuing through at least April 24, 2021, Ronald

22   Richards has emailed Peter Mastan of Dinsmore & Shohl LLP (“Dinsmore”) requesting that he

23   accept service of a summons and complaint against Erika in the Sheldon Litigation. April 24, 2021

24   is the day after the Application and Mr. Richards’ declaration regarding disinterestedness are

25   dated.1 In addition, on May 4, 2021, the Richards Firm filed a reply, ECF No. 27 in the Sheldon

26

27   1
      The Application, including Mr. Richards’ Statement of Disinterestedness for Employment of
28   Professional Person Under FRBP 2014) are dated April 23, 2021, but were not filed until April 26,
     2021.
                                                       6
     21625473.9
Case 2:20-bk-21022-BR        Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                   Desc
                              Main Document    Page 8 of 69



 1   Litigation, in support of his pending remand motion in the Sheldon Litigation. Thus, not only is the

 2   Richards Firm violating the automatic stay by continuing to prosecute alledged causes of action that

 3   belong exclusively to the bankruptcy estate, he has continued to do so even after he signed on to

 4   represent the Trustee. Such concurrent representations are unacceptable in bankruptcy cases when

 5   one of the attorneys represents the bankruptcy trustee. See Declaration of Peter J. Mastan, attached

 6   hereto, ¶ 2.

 7           Here, the Richards Firm cannot simultaneously represent the Trustee and the plaintiffs in the

 8   Sheldon Litigation in investigating and prosecuting purported avoidance claims against Erika. The

 9   claims of his existing clients to the proceeds of any potential recoveries against Erika through the

10   Sheldon Litigation are adverse to the Trustee’s assertion of an exclusive right to pursue such

11   potential recoveries on behalf of the estate. The plaintiffs cannot separately collect on these alleged

12   claims as doing so would deprive the estate of the purported asset.

13           C.     The Trustee is Adverse to the Assertion of Claims Based on Fee Splitting by the

14   Plaintiffs in the Sheldon Litigation

15           As noted above, Trustee Miller and Trustee Rund have each stipulated with the plaintiffs in

16   the Sheldon Litigation to dismissal of the GK and Girardi estates, respectively. Each stipulation

17   notes that the plaintiffs are free to assert their purported claims by filing proofs of claim against

18   each estate. ECF Nos. 15 and 18 in the Sheldon Litigation. In their Reply in support of their

19   remand motion filed in the Sheldon Litigation filed on May 4, 2021, the plaintiffs, through Mr.

20   Richards, indicated their intention to pursue these claims: “Plaintiffs will pursue their claims against

21   the Girardi Debtors in these proceedings,….” ECF No. 27 in the Sheldon Litigation, 1:18-19.

22            The plaintiffs in the Sheldon Litigation are law firms: the Law Offices of Philip Sheldon

23   and The Law Offices of Robert Finn. As set forth in the Sheldon FAC, their claims against GK and

24   Mr. Girardi are based on alleged breaches of purported, oral fee-splitting agreements. See Exhibit

25   A, Count 1 (Breach of Contract, Count 2 (Breach of Fiduciary Duty), Count 3 (Fraud), and Count 4

26   (Money Had and Received) of the Sheldon FAC.

27

28

                                                         7
     21625473.9
Case 2:20-bk-21022-BR       Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                    Desc
                             Main Document    Page 9 of 69



 1          In California, fee-splitting agreements are required to be written. With respect to fee-

 2   splitting, Rule 1.5.1 of the California Rules of Professional Conduct (effective November 1, 2018

 3   and superseding Rule 2-200), Fee Divisions Among Lawyers, provides:

 4
            (a) Lawyers who are not in the same law firm* shall not divide a fee for legal
 5          services unless: (1) the lawyers enter into a written* agreement to divide the fee;
            (2) the client has consented in writing,* either at the time the lawyers enter into
 6          the agreement to divide the fee or as soon thereafter as reasonably* practicable,
            after a full written* disclosure to the client of: (i) the fact that a division of fees
 7          will be made; (ii) the identity of the lawyers or law firms* that are parties to the
            division; and (iii) the terms of the division; and (3) the total fee charged by all
 8          lawyers is not increased solely by reason of the agreement to divide fees. (b) This
            rule does not apply to a division of fees pursuant to court order.
 9          Comment The writing* requirements of paragraphs (a)(1) and (a)(2) may be
            satisfied by one or more writings.*
10
            Generally, judicial enforcement of a fee-splitting agreement will not be permitted absent a
11
     written agreement. See Barnes, Crosby, Fitzgerald & Zeman, LLP v. Ringler (2012) 212
12
     Cal.App.4th 172, 179-180 [151 Cal. Rptr. 3d 134] (“Defendants frame the issue here as ‘a simple
13
     question of law: May a lawyer seek to enforce a purported fee-splitting agreement against another
14
     lawyer when there has been no client consent to the agreement as mandated by [rule] 2-200? Under
15
     an unbroken line of California precedent, the answer to this question is a resounding, unequivocal
16
     ‘no.’’ ” See also Kessler v. Beitchman, 2016 Cal. Super. LEXIS 15043, *6-7:
17
            Nonetheless, the Court is persuaded on the present record that, to be enforceable,
18          a fee-sharing agreement is valid only when the client consents to the amount that
            would be shared or the formula by which the sharing would be calculated." [Rules
19          of Professional Conduct], rule 2-200 aims to protect clients by requiring, inter
            alia, the attorney's written disclosure and the client's written consent to nonexempt
20          fee divisions.' (Chambers v. Kay (2002) 29 Cal.4th 142, 162, 126 Cal.Rptr.2d
            536, 56 P.3d 645 (Chambers ).) "Just as a client has a right to know how his or
21          her attorney's fees will be determined, he or she also has a right to know the
            extent of, and the basis for, the sharing of such fees by attorneys. Knowledge of
22          these matters helps assure the client that he or she will not be charged
            unwarranted fees just so that the attorney who actually provides the client with
23          representation on the legal matter has 'sufficient compensation' to be able to share
            fees with the referring attorney...." [Citation.]' (Id. at pp. 156-157, 126 Cal.Rptr.2d
24          536, 56 P.3d 645.)" Mark v. Spencer (2008) 166 Cal.App.4th 219, 226. This
            interpretation of the rule, particularly the language providing that the client "has a
25          right to know the extent of ... the sharing of such fees" reveals that the attorneys
            must disclose amount of shared fees or the manner of its calculation and the client
26          must consent.
27          Here, in the Sheldon FAC, the plaintiffs admit that their alleged fee-splitting agreements

28   were oral agreements. See Exhibit A (Count 1: “38. Plaintiffs and the Girardi Defendants orally

                                                        8
     21625473.9
Case 2:20-bk-21022-BR        Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                 Desc
                             Main Document     Page 10 of 69



 1   agreed to jointly represent clients in the TXI Cases and share any fee recovery in addition to

 2   reimbursement to Plaintiffs of Plaintiffs’ costs.”; Count 2: “43. Plaintiffs and the Girardi Defendants

 3   had a fiduciary relationship that was established when the parties orally agreed to jointly represent

 4   clients in the TXI Cases and share any fee recovery.”). Accordingly, any claims that they assert

 5   against the estate based on such purported oral fee-splitting agreements are subject to objection by

 6   the Trustee. As a result, the Trustee is actually adverse to any claims asserted by the Richards

 7   Firm’s existing clients. Even if such claims were pursued by the Trustee’s general counsel, the

 8   appearance of conflict and impropriety is overwhelming.

 9          D.      If the Court grants the Application, it should issue a Gag Order

10          If Mr. Richards is able to overcome his direct conflict of interest in representing the

11   bankruptcy estate, Erika hereby requests that this Court restrict Mr. Richards from making any

12   further extrajudicial comments about these proceedings. This is necessary to ensure the fairness of

13   the judicial process and to ensure that Mr. Richards complies with his ethical obligations under the

14   California Rules of Professional Conduct.

15          The California Rules of Professional Conduct specifically limit the lawyers ability to

16   comment in public about ongoing litigation. Rule 3.6 provides that:

17          [a] lawyer who is participating or has participated in the investigation of a matter
            shall not make an extrajudicial statement that the lawyer knowns or reasonable
18          should know will (i) be disseminated by means of public communication and (ii)
            have a substantial likelihood of materially prejudicing an adjudicative proceeding
19          in the matter.
20   There are limited exceptions to this rule – namely, that a lawyer may state basic facts about the

21   litigation such as identifying the claims and identities of the persons involved, or identifying

22   upcoming dates and deadlines. The exceptions do not excuse Mr. Richards’ historical conduct,

23   which goes far beyond these exceptions and should be stopped if his employment by the trustee is

24   granted.

25          Tom Girardi is a long time Los Angeles trial lawyer who was recently accused in multiple

26   forums of having misappropriated client settlements and to have otherwise violated his ethical and

27   legal obligations. Mr. Girardi’s well known national profile within the legal community, coupled

28   with Erika’s status as a member of the “The Real Housewives of Beverly Hills,” has subjected this

                                                        9
     21625473.9
Case 2:20-bk-21022-BR       Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                 Desc
                            Main Document     Page 11 of 69



 1   particular matter to an extensive amount of publicity. While in many regards the publicity cannot be

 2   avoided given the circumstances, the attorneys involved in this bankruptcy and other related

 3   litigation should not be permitted to further expose this matter to public scrutiny beyond the very

 4   narrow exceptions imposed by the rules.

 5          Mr. Richards has at least 13,000 followers on Twitter. According to his Twitter profile, he

 6   is a former paid legal analyst for NBC News. He regularly posts Youtube videos and comments to

 7   the press on this Case. Since December of 2020, Mr. Richards has made over 290 comments and

 8   posted dozens of pictures via Twitter on a near daily basis about Mr. Girardi and Erika. A sampling

 9   of these tweets is attached hereto as Exhibit C. On April 12, 2021, Mr. Richards boldly concluded

10   that the latest season of “The Real Housewives of Beverly Hills” is “[a] nice preview of all of the

11   impeachable statements @erikajayne will make plus more fake assertions of wealth fueled by the

12   show’s lust for material.” See Exhibit C. Mr. Richards has also commented on Erika’s marital

13   residence, her current residence, posted pictures of Mr. Girardi alongside pictures of Bernie Madoff

14   and Pete Rose, posted pictures and commentary about an alleged burglary at the Girardi’s marital

15   residence, and repeatedly ended his tweets with the hashtag “GirardiFraud.” See Exhibit C. This

16   statement alone reflects Mr. Richards’ bias and prejudgement of Erika. Mr. Richards regularly

17   provides his own opinion and interpretation of this litigation and Erika’s participation herein. This

18   conduct is both unbecoming of a lawyer and goes far beyond the limited exceptions to Rule 3.6 of

19   the California Rules of Professional Conduct. A lawyer for a bankruptcy trustee is held to a higher

20   standard than a social media commentator.

21   IV.    CONCLUSION

22          For the reasons set forth above, the Court must deny the Application. If the Court disagrees,

23   the Court should restrict Mr. Richards’ direct or indirect out-of-Court statements to the public,

24   except as narrowly permitted by the exceptions to Rule of Conduct 3.6.

25
     DATED: May 10, 2021                               DINSMORE & SHOHL LLP
26
                                                       By: /s/ Peter J. Mastan
27                                                                Peter J. Mastan
                                                       Attorneys for Erika Girardi
28

                                                       10
     21625473.9
Case 2:20-bk-21022-BR        Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                Desc
                             Main Document     Page 12 of 69



  1                              DECLARATION OF PETER J. MASTAN
  2          I, Peter J. Mastan, declare as follows:
  3          1.      I am a partner in the law firm of Dinsmore & Shohl LLP. I am one of the attorneys
  4 at the firm responsible for the representation of Erika Girardi in this case. I have personal

  5 knowledge of the facts set forth herein and, if called as a witness, could and would testify

  6 competently thereto. Capitalized terms not otherwise defined herein have the same meanings

  7 ascribed to them in the pleading to which this Declaration is attached.

  8          2.      Since no later than March 2, 2021 and continuing through at least April 24, 2021,
  9 Ronald Richards has emailed me requesting acceptance of service of a summons and complaint

 10 against Erika in the Sheldon Litigation.

 11          3.      Pursuant to Fed.R.Evid. 201, Erika requests that the Court take judicial notice of
 12 the following:

 13                         a.      Exhibit A hereto is a copy of the First Amended Complaint in the
 14 action styled Law Offices of Philip R. Sheldon et al. v. Thomas R. Girardi et al., filed in the Los

 15 Angeles County Superior Court and currently pending before this Court as Adversary Proceeding

 16 No. 2:21-ap-01039-BR (the “Sheldon Litigation”).

 17                         b.      Exhibit B hereto is a copy of the Notice of Association of Counsel
 18 filed by Law Offices of Ronald Richards & Associates, A.P.C., in the Sheldon Litigation.

 19                         c.      Exhibit C contains copies of tweets about the Cases posted by Mr.
 20 Richards on his Twitter account since December 4, 2020, including the one posted on April 12,

 21 2021 referred to in the Opposition.

 22                         d.      Mr. Richards’ profile on his Twitter account, @RonaldRichards,
 23 states that he has 13,000 followers and describes him as a former NBC News paid legal analyst.

 24 ///

 25 ///

 26 ///
 27

 28


      21625473.9
Case 2:20-bk-21022-BR        Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12               Desc
                             Main Document     Page 13 of 69



 1                          e.        Since December 4, 2020, Mr. Richards has posted at least 290

 2   tweets about the Cases/

 3          I declare under penalty of perjury under the laws of the United States of America that the

 4   foregoing is true and correct.

 5   DATED: May 10, 2021                                DINSMORE & SHOHL LLP
 6
                                                        By: /s/ Peter J. Mastan
 7                                                                 Peter J. Mastan
                                                        Attorneys for Erika Girardi
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28

                                                       12
     21625473.9
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 14 of 69




                                                                  EXHIBIT A
                                                                                                                                Case
                                                                                                                                 Case2:20-bk-21022-BR
                                                                                                                                      2:21-ap-01039-BR Doc
                                                                                                                                                        Doc333
                                                                                                                                                            1 Filed
                                                                                                                                                               Filed03/05/21
                                                                                                                                                                     05/10/21 Entered
                                                                                                                                                                               Entered03/05/21
                                                                                                                                                                                       05/10/2121:17:22
                                                                                                                                                                                                16:11:12 Desc
                                                                                                                                                                                                          Desc
                                                                                                                                                       Main Document     Page 15
                                                                                                                                                                              41 of 69
                                                                                                                                                                                    89


                                                                                                                                  1   SPERTUS, LANDES & UMHOFER, LLP
                                                                                                                                      James W. Spertus (SBN 159825)
                                                                                                                                  2   Ezra D. Landes (SBN 253052)
                                                                                                                                      1990 South Bundy Dr., Suite 705
                                                                                                                                  3   Los Angeles, California 90025
                                                                                                                                      Telephone: (310) 826-4700
                                                                                                                                  4   Facsimile: (310) 826-4711
                                                                                                                                      jim@spertuslaw.com
                                                                                                                                  5   ezra@spertuslaw.com
                                                                                                                                  6   Attorneys for Plaintiff
                                                                                                                                  7                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

                                                                                                                                  8                  FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT

                                                                                                                                  9     LAW OFFICES OF PHILIP R.                 Case No. 20STCV47160
                                                                                                                                        SHELDON, APC, a California
                                                                                                                                 10     professional corporation, PHILIP R.      [Hon. Richard L. Fruin, Dept. 15]
                                                                                                                                        SHELDON, an individual, LAW
                                                                                                                                 11
                                              Spertus, Landes & Umhofer, LLP

                                                                               TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711




                                                                                                                                        OFFICES OF ROBERT P. FINN, a             FIRST AMENDED COMPLAINT FOR:
                                                                                                                                        California sole proprietorship, and
                                                                                      1990 SOUTH BUNDY DR., SUITE 705




                                                                                                                                 12     ROBERT P. FINN, an individual,             1. BREACH OF CONTRACT;
                                                                                          LOS ANGELES. CA, 90025




                                                                                                                                 13                             Plaintiffs,        2. BREACH OF FIDUCIARY DUTY;
                                                                                                                                 14             v.                                 3. FRAUD;
                                                                                                                                 15     THOMAS V. GIRARDI, an individual;          4. MONEY HAD AND RECEIVED;
Electronically Received 12/16/2020 07:24 PM




                                                                                                                                        GIRARDI & KEESE, a California law
                                                                                                                                 16     firm; ERIKA GIRARDI a/k/a ERIKA            5. ACCOUNTING;
                                                                                                                                        JAYNE, an individual, EJ GLOBAL,
                                                                                                                                 17     LLC, a California limited liability        6. FRAUDULENT TRANSFER;
                                                                                                                                        company, 1126 WILSHIRE
                                                                                                                                 18     PARTNERSHIP, a California general          7. CONVERSION;
                                                                                                                                        partnership, GIRARDI FINANCIAL,
                                                                                                                                 19     INC., a Nevada corporation, DAVID          8. FINANCIAL ELDER ABUSE;
                                                                                                                                        LIRA, an individual, ROBERT
                                                                                                                                 20     FINNERTY, an individual, and DOES          DEMAND FOR JURY TRIAL.
                                                                                                                                        1-100, inclusive,
                                                                                                                                 21
                                                                                                                                                                Defendants.
                                                                                                                                 22

                                                                                                                                 23

                                                                                                                                 24

                                                                                                                                 25

                                                                                                                                 26

                                                                                                                                 27

                                                                                                                                 28


                                                                                                                                                                      FIRST AMENDED COMPLAINT          Exhibit A, p. 013
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 16
                                                                                                                                42 of 69
                                                                                                                                      89


                                                                                    1          COME NOW PLAINTIFFS LAW OFFICES OF PHILIP R. SHELDON, APC, and

                                                                                    2   LAW OFFICES OF ROBERT P. FINN, and for their First Amended Complaint (“FAC”),

                                                                                    3   complain, aver, and allege as follows:

                                                                                    4                                         INTRODUCTION

                                                                                    5          1.      Attorneys Philip Sheldon and Robert Finn referred thousands of cases to Tom

                                                                                    6   Girardi and his law firm Girardi & Keese (“GK”) pursuant to an agreement to share in the

                                                                                    7   attorneys’ fees paid when the cases settled. Plaintiffs are both seniors who devoted the

                                                                                    8   twilight years of their careers to working on these cases with the promise and expectation that

                                                                                    9   they would have the resources necessary to retire once Girardi paid them for the services they

                                                                                   10   performed. However, when the cases ultimately settled, Girardi concealed from Plaintiffs his

                                                                                   11   receipt of the settlement funds, lulled Plaintiffs into believing they would soon be paid, and
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   then refused to pay them. Instead of paying Plaintiffs, Girardi embezzled and redirected the
                                            LOS ANGELES. CA, 90025




                                                                                   13   funds to family members, friends, partners, lenders, and creditors, and used the money to fund

                                                                                   14   outrageously lavish lifestyles for himself and his wife Erika Jayne, who is better known as one

                                                                                   15   of The Real Housewives of Beverly Hills. To avoid paying Plaintiffs the amounts owed,

                                                                                   16   Girardi and his firm “loaned” millions of dollars to Girardi’s wife, and then filed a sham

                                                                                   17   “divorce” to fraudulently keep the money from Plaintiffs and other vulnerable victims.

                                                                                   18          2.      The other defendants in this case, who are some of those individuals and

                                                                                   19   entities who received money, have not simply been passively receiving funds that could

                                                                                   20   plausibly be construed as valid repayments for loans or other obligations. Rather, with

                                                                                   21   Girardi’s and GK’s financial woes and years of fraudulent tactics in full view, these

                                                                                   22   individuals and entities knowingly conspired with Girardi and GK to redirect to themselves

                                                                                   23   monies received into the bank accounts of GK and embezzled by Girardi that they knew or

                                                                                   24   should have known belonged to Plaintiffs and other victims of Girardi’s fraud schemes.

                                                                                   25          3.      With this action, Plaintiffs seek to recover the funds they are owed that were

                                                                                   26   embezzled and misappropriated by Defendants and seek to punish the Girardi defendants and

                                                                                   27   their co-conspirators for their fraudulent conduct and contemptible elder abuse of Plaintiffs.

                                                                                   28
                                                                                                                                  2
                                                                                                                       FIRST AMENDED COMPLAINT
                                                                                                                                                                 Exhibit A, p. 014
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 17
                                                                                                                                43 of 69
                                                                                                                                      89


                                                                                    1                                            THE PARTIES

                                                                                    2          4.      Plaintiff Law Offices Philip R. Sheldon, APC (the “Sheldon Firm”) is, and at

                                                                                    3   all times relevant to this action was, a law firm and a California professional corporation with

                                                                                    4   its principal place of business in the County of Los Angeles.

                                                                                    5          5.      Plaintiff Philip R. Sheldon is, and at all times relevant to this action was, a

                                                                                    6   resident of the State of California. Sheldon is a solo practitioner and the sole owner of the

                                                                                    7   Sheldon Firm. (The Sheldon Firm and Mr. Sheldon are collectively referred to as the

                                                                                    8   “Sheldon Plaintiffs.”)

                                                                                    9          6.      Plaintiff Law Offices of Robert P. Finn (the “Finn Firm”) is, and at all times

                                                                                   10   relevant to this action was, a law firm and a California sole proprietorship with its principal

                                                                                   11   place of business in the County of Los Angeles.
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12          7.      Plaintiff Robert P. Finn is, and at all times relevant to this action was, a resident
                                            LOS ANGELES. CA, 90025




                                                                                   13   of the State of California. Finn is a solo practitioner and the sole owner of the Finn Firm.

                                                                                   14   (The Finn Firm and Mr. Finn are collectively referred to as the “Finn Plaintiffs” and the

                                                                                   15   Sheldon Plaintiffs and the Finn Plaintiffs are collectively referred to herein as “Plaintiffs”).

                                                                                   16          8.      Defendant Thomas V. Girardi (“Girardi”) is, and at all times relevant to this

                                                                                   17   action was, a resident of the State of California. Girardi is, and at all times relevant to this

                                                                                   18   action was, an attorney licensed to practice law in the State of California and is a principal and

                                                                                   19   owner of Defendant Girardi & Keese.

                                                                                   20          9.      Defendant Girardi & Keese (“GK”) is, and at all times relevant to this action

                                                                                   21   was, a California law firm and general partnership with its principal place of business in the

                                                                                   22   County of Los Angeles. (Defendants Girardi and GK are collectively referred to as the

                                                                                   23   “Girardi Defendants”).

                                                                                   24          10.     Defendant Erika Girardi, also known as Erika Jayne (“Defendant Jayne”), is,

                                                                                   25   and at all times relevant to this action was, a resident of the State of California. Jayne is the

                                                                                   26   wife of Defendant Girardi. On information and belief, Jayne has a legal and financial interest

                                                                                   27   in a community property interest in GK and the actions of her husband, taken for the benefit of

                                                                                   28
                                                                                                                                   3
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                    Exhibit A, p. 015
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 18
                                                                                                                                44 of 69
                                                                                                                                      89


                                                                                    1   their marital community property. Jayne is also a principal owner of Defendants EJ Global,

                                                                                    2   LLC and Girardi Financial, Inc.

                                                                                    3          11.     Defendant EJ Global, LLC is, and at all times relevant to this action was, a

                                                                                    4   California limited liability company, with its principal place of business located at 1126

                                                                                    5   Wilshire Boulevard, Los Angeles, California 90017.

                                                                                    6          12.     Defendant 1126 Wilshire Partnership is, and at all times relevant to this action

                                                                                    7   was, a California general partnership, with its principal place of business located at 1126

                                                                                    8   Wilshire Boulevard, Los Angeles, California 90017. Defendant 1126 Wilshire Partnership is

                                                                                    9   the owner of the real property commonly known as 1126 Wilshire Boulevard, Los Angeles,

                                                                                   10   California 90017, Assessor’s Parcel Number 5143-022-012, with the legal description of:

                                                                                   11
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711




                                                                                               LOTS 48 AND 49 OF THE SUBDIVISION OF THAT PART OF LOT 1 IN
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12          BLOCK 37 OF HANCOCK’S SURVEY, LYING SOUTH OF ORANGE
                                            LOS ANGELES. CA, 90025




                                                                                               STREET AND WESTERLY FROM WILLIAM STREET, IN THE CITY OF
                                                                                   13          LOS ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA,
                                                                                               AS PER MAP RECORDED IN BOOK 9 PAGE 95 OF MISCELLANEOUS
                                                                                   14          RECORDS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID
                                                                                               COUNTY. EXCEPT THEREFROM ALL OIL, GAS, MINERALS AND
                                                                                   15          OTHER HYDROCARBONS, BELOW A DEPTH OF 500 FEET, WITHOUT
                                                                                               THE RIGHT OF SURFACE ENTRY, AS RESERVED IN INSTRUMENTS
                                                                                   16          OF RECORDS.
                                                                                   17   (the “1126 Wilshire Property”).

                                                                                   18          13.     Defendant Girardi Financial, Inc. (“Girardi Financial”) is, and at all times

                                                                                   19   relevant to this action was, a Nevada corporation, with its principal place of business located at

                                                                                   20   1126 Wilshire Boulevard, Los Angeles, California 90017. The President of Girardi Financial

                                                                                   21   is Defendant Girardi, the Secretary is Defendant Jayne, and the Treasurer and Director is

                                                                                   22   Defendant Lira.

                                                                                   23          14.     Defendant David Lira is, and at all times relevant to this action was, a

                                                                                   24   California resident. Lira was a partner at GK until in or about May 2020. Lira is also

                                                                                   25   Defendant Girardi’s son-in-law.

                                                                                   26          15.     Defendant Robert Finnerty is, and at all times relevant to this action was, a

                                                                                   27   California resident. Finnerty was a partner at GK until in or about May 2020.

                                                                                   28
                                                                                                                                  4
                                                                                                                       FIRST AMENDED COMPLAINT
                                                                                                                                                                  Exhibit A, p. 016
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 19
                                                                                                                                45 of 69
                                                                                                                                      89


                                                                                    1           16.      The true names and capacities of the defendants sued as DOES 1 through 100

                                                                                    2   are unknown to Plaintiffs. Plaintiffs will amend this FAC to allege such names and capacities

                                                                                    3   as soon as they are ascertained. Plaintiffs are informed and believe, and on that basis allege,

                                                                                    4   that each of these fictitiously named defendants is responsible in some manner for the acts or

                                                                                    5   omissions alleged in this FAC and that Plaintiffs’ injuries and damages were proximately

                                                                                    6   caused by the acts or omissions of these defendants.

                                                                                    7           17.      Plaintiffs are informed and believe, and on that basis allege, that at all times

                                                                                    8   mentioned in this FAC, each of the defendants was the agent, co-conspirator, servant, joint

                                                                                    9   venturer, partner, employee and/or employer of each of the remaining defendants and was, in

                                                                                   10   doing the things complained of herein, acting within the scope of his/her/its agency,

                                                                                   11   conspiracy, joint venture, partnership or employment and acting also with the full knowledge
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   or subsequent ratification of his/her/its principals, co-conspirators, joint venturers, partners,
                                            LOS ANGELES. CA, 90025




                                                                                   13   employees or employers. Alternatively, in doing the things complained of herein, each of the

                                                                                   14   defendants was acting alone and solely to further his/her/its own personal interests.

                                                                                   15                                    JURISDICTION AND VENUE

                                                                                   16           18.      This Court has personal jurisdiction over Defendants because they maintain

                                                                                   17   offices and/or regularly conduct business in the State of California, and/or reside in the State

                                                                                   18   of California. Additionally, Defendants entered into the relationships with Plaintiffs, entered

                                                                                   19   into the contracts that are the subject of this action, engaged in fraudulent acts in the State of

                                                                                   20   California, and/or conspired with other defendants in the State of California and the

                                                                                   21   contractual duties and obligations under the contracts were to be performed in the State of

                                                                                   22   California, including in Los Angeles County.

                                                                                   23           19.      Venue is proper in this judicial district pursuant to California Code of Civil

                                                                                   24   Procedure section 395 because Defendants contracted to perform obligations in this district,

                                                                                   25   the contracts were also entered into in this district, and Defendants committed tortious acts in

                                                                                   26   this district.

                                                                                   27

                                                                                   28
                                                                                                                                    5
                                                                                                                         FIRST AMENDED COMPLAINT
                                                                                                                                                                    Exhibit A, p. 017
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 20
                                                                                                                                46 of 69
                                                                                                                                      89


                                                                                    1                                    GENERAL ALLEGATIONS

                                                                                    2   The Girardi Defendants Scheme to Defraud Plaintiffs

                                                                                    3          20.     In or about 2008 and 2009, Plaintiffs entered into written retainer agreements

                                                                                    4   with a substantial number of individuals who each retained Plaintiffs to represent them in

                                                                                    5   connection with claims arising from their or their loved one’s personal injuries sustained from

                                                                                    6   exposure to toxic chemicals emanating from several cement manufacturing facilities in

                                                                                    7   California; one facility in Riverside, California operated by Riverside Cement Holdings

                                                                                    8   Company, Texas Industries, Inc., TXI Riverside, Inc., TXI Cement Company, and TXI

                                                                                    9   California, Inc., and another facility operated in Colton, California by California Portland

                                                                                   10   Cement Company and CalPortland Company (collectively, the “TXI Cases”). Plaintiffs

                                                                                   11   referred all of the clients to the Girardi Defendants, and Plaintiffs and the Girardi Defendants
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   then jointly represented the clients in the TXI Cases and agreed to share the fees recovered.
                                            LOS ANGELES. CA, 90025




                                                                                   13   Pursuant to their agreements with the Girardi Defendants, Plaintiffs were also entitled to be

                                                                                   14   reimbursed for all costs incurred by Plaintiffs in connection with the prosecution of the TXI

                                                                                   15   Cases. In addition to initially retaining the clients, Plaintiffs also performed significant work

                                                                                   16   and provided services in connection with the prosecution of the TXI Cases

                                                                                   17          21.     The TXI Cases were ultimately resolved with a cash settlement, and the Girardi

                                                                                   18   Defendants received fees, a portion of which should have been held in trust for Plaintiffs in

                                                                                   19   addition to the amount owed Plaintiffs for costs. Rather than honoring their obligation under

                                                                                   20   the contract to pay Plaintiffs the fees plus costs due, the Girardi Defendants kept that money

                                                                                   21   for themselves, and on information and belief, funds that belong to Plaintiffs were paid to each

                                                                                   22   of the Defendants named in this FAC.

                                                                                   23          22.     Since settling the TXI Cases, the Girardi Defendants have not paid Plaintiffs

                                                                                   24   any of the fees owed pursuant to the fee sharing agreements and have not reimbursed Plaintiffs

                                                                                   25   for their costs. The Girardi Defendants executed a scheme to keep Plaintiffs unaware that they

                                                                                   26   had received fees from the TXI Cases and prevented Plaintiffs from learning that the money

                                                                                   27   for fees and costs had been received by the Girardi Defendants. When Plaintiffs inquired, the

                                                                                   28   Girardi Defendants responded that the fees owed to Plaintiffs would not be received,
                                                                                                                                   6
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                  Exhibit A, p. 018
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 21
                                                                                                                                47 of 69
                                                                                                                                      89


                                                                                    1   calculated or disbursed until liens claimed by the litigation administrator, KCC, were first

                                                                                    2   resolved. The Girardi Defendants then promised to make preliminary disbursements to

                                                                                    3   Plaintiffs, but after fabricating one reason or another to postpone the disbursements,

                                                                                    4   Defendants failed to fulfill those promises and have made no disbursements to Plaintiffs of any

                                                                                    5   kind and have provided no accounting of the amounts owed. Plaintiffs are informed and

                                                                                    6   believe that the Girardi Defendants took the attorneys’ fees from the settlement amount,

                                                                                    7   retained for themselves the fees and costs owed to Plaintiffs, and distributed portions of the

                                                                                    8   amounts owed to the other Defendants and/or paid debts and obligations of the other

                                                                                    9   Defendants with the funds. Plaintiffs are also informed and believe that the Girardi

                                                                                   10   Defendants misallocated and misappropriated funds by unlawfully claiming entitlement to

                                                                                   11   reimbursement for purported costs that are either overstated, misstated, unlawful to claim as
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   costs and/or that were used for the personal expenditures of Defendants, and the Girardi
                                            LOS ANGELES. CA, 90025




                                                                                   13   Defendants have refused to provide an accounting.

                                                                                   14   The Girardi Defendants’ Lulling Efforts with Respect to the Sheldon Plaintiffs

                                                                                   15          23.     In a September 19, 2018 letter to Mr. Sheldon, the Girardi Defendants affirmed

                                                                                   16   the fee sharing agreement, and assured Mr. Sheldon that payment would soon be made. In the

                                                                                   17   letter, which contained the subject line “TXI Referrals,” Defendant Girardi wrote to Mr.

                                                                                   18   Sheldon: “My dear pal . . . I know you do not believe this but we are getting close.” The

                                                                                   19   Girardi Defendants did not make any payment to the Sheldon Plaintiffs and, on December 20,

                                                                                   20   2018, Defendant Girardi again wrote another letter to Mr. Sheldon with the subject line “TXI

                                                                                   21   Referrals,” stating: “My dear pal: I know you will never believe this, but we are getting much

                                                                                   22   closer. I hope to have a little something for you.” Again, despite these assurances, the Girardi

                                                                                   23   Defendants did not make any payment to the Sheldon Plaintiffs.

                                                                                   24          24.     On February 7, 2019, Defendant Girardi wrote another letter to Mr. Sheldon in

                                                                                   25   which he falsely claimed that payment to the Sheldon Plaintiffs was delayed because “[t]hese

                                                                                   26   idiots from KCC are making outrageous claim[s] of million of dollars.” Defendant Girardi

                                                                                   27   claimed that he was “meeting with the Special Master to blow them out of the water.” Three

                                                                                   28   weeks later, Defendant Girardi sent Mr. Sheldon another letter with the subject line “TXI
                                                                                                                                  7
                                                                                                                       FIRST AMENDED COMPLAINT
                                                                                                                                                                 Exhibit A, p. 019
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 22
                                                                                                                                48 of 69
                                                                                                                                      89


                                                                                    1   Referrals” in which he again falsely claimed that the payment owed to the Sheldon Plaintiffs

                                                                                    2   was delayed because of claims being made by the litigation administrator, KCC. Defendant

                                                                                    3   Girardi wrote: “We are in an unbelievable fight with KCC. They are claiming $5 million. It is

                                                                                    4   total B.S., but we are attempting to set a hearing in front of the Special Master.” The Girardi

                                                                                    5   Defendants’ false claims were designed to lull the Sheldon Plaintiffs into believing payment

                                                                                    6   would be made once the issues involving KCC were resolved by the Special Master, but on

                                                                                    7   information and belief, Defendants were already in possession of the settlement funds and

                                                                                    8   were wrongfully withholding and misappropriating the funds, disbursing the funds to the other

                                                                                    9   Defendants and converting the funds.

                                                                                   10          25.     On July 20, 2020, Defendant Girardi wrote a letter to Mr. Sheldon with the

                                                                                   11   subject line “Attorney Fees – TXI Riverside Cement Litigation” in which he again falsely
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   claimed that payment was not being made because of KCC’s unresolved claims. Defendant
                                            LOS ANGELES. CA, 90025




                                                                                   13   Girardi stated: “I think I will have some very good news in about 30 days. Right now as you

                                                                                   14   know, everything is tied up by the fraudulent claims of KCC.”

                                                                                   15          26.     On October 8, 2020, Defendant Girardi spoke to Mr. Sheldon by telephone and

                                                                                   16   promised: “I am going to send you a partial distribution tomorrow,” meaning October 9, 2020.

                                                                                   17   Defendant Girardi also promised that he would provide Mr. Sheldon with a breakdown and

                                                                                   18   timeline regarding the TXI Cases’ final distribution. In reliance on Defendant Girardi’s

                                                                                   19   promises, Mr. Sheldon expended funds of his own that he otherwise would have delayed

                                                                                   20   expending. On October 15, 2020, Mr. Sheldon received a letter from Defendant Girardi, dated

                                                                                   21   October 13, 2020, but the letter did not contain any payment. Rather, the letter, which bore the

                                                                                   22   subject line “Attorney Fees Due for TXI Lawsuit” stated “We still have 150 issues on TXI. I

                                                                                   23   promise you I’ll be fair to you as soon as we can distribute.”

                                                                                   24          27.     On October 21, 2020, Defendant Girardi sent another letter to Mr. Sheldon with

                                                                                   25   the subject line “Attorney Fees Due for TXI Lawsuit” in which Defendant Girardi falsely

                                                                                   26   stated: “We are down to 60 loopholes before we can distribute. I am attempting to get

                                                                                   27   authority for at least a partial distribution before the end of the month. I am also going to

                                                                                   28
                                                                                                                                   8
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                  Exhibit A, p. 020
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 23
                                                                                                                                49 of 69
                                                                                                                                      89


                                                                                    1   make a loan to you out of my own pocket to hopefully tide you over.” The Girardi Defendants

                                                                                    2   did not make the promised distribution, and Girardi did not make the promised loan.

                                                                                    3   The Girardi Defendants’ Lulling Efforts with Respect to the Finn Plaintiffs

                                                                                    4          28.     Defendant Lira expressly informed Mr. Finn that the amount of fees the Girardi

                                                                                    5   Defendants owed Mr. Finn for the TXI Cases was $3.94 million. However, after being

                                                                                    6   advised of this, the Girardi Defendants failed to make any payment to the Finn Plaintiffs.

                                                                                    7          29.     In a March 18, 2020 letter to Mr. Finn, the Girardi Defendants affirmed the fee

                                                                                    8   sharing agreement and the Girardi Defendants promised to pay the Finn Plaintiffs the amounts

                                                                                    9   owed. Defendant Girardi claimed that he had only recently “found out the large number of

                                                                                   10   cases that you had sent, and the large amount of money you are entitled to.” Defendant

                                                                                   11   Girardi promised to soon “begin a partial settlement resolution,” however, he did not make any
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   payment to the Finn Plaintiffs.
                                            LOS ANGELES. CA, 90025




                                                                                   13          30.     On April 17, 2020, Defendant Girardi again affirmed by letter to Mr. Finn the

                                                                                   14   fee sharing agreement with the Finn Plaintiffs and promised to “get back” to Mr. Finn on April

                                                                                   15   22, with a report about “three meetings” he was scheduled to have with the settlement judge

                                                                                   16   for the TXI Cases. Defendant Girardi represented that the attorneys’ fees had not yet been

                                                                                   17   disbursed and Defendant Girardi further promised to make an “advance” payment to Plaintiff

                                                                                   18   “out of [Defendant Girardi’s] own pocket.” Defendant Girardi then did not “get back” to

                                                                                   19   Plaintiff on April 22 or make the promised payment.

                                                                                   20          31.     On May 14, 2020, Defendant Girardi sent Mr. Finn another letter in which he

                                                                                   21   again affirmed the fee sharing agreement and claimed, “I am trying desperately to get you

                                                                                   22   decent legal fee.” [sic]. Defendant Girardi further claimed that on May 22, 2020, he was

                                                                                   23   scheduled to have an “important meeting, that I think will solve everything.” Defendant

                                                                                   24   Girardi then sent Mr. Finn a letter on May 27, 2020, in which he indicated that the

                                                                                   25   disbursement of the fees owed would be forthcoming. Defendant Girardi stated, “Dear Mr.

                                                                                   26   Finn: You will end up loving me. With kind regards, Tom.”

                                                                                   27          32.     The Girardi Defendants did not make any payment to Plaintiff, and on June 11,

                                                                                   28   2020, Defendant Girardi sent Mr. Finn a letter stating that the “fraud and deceit of KCC” was
                                                                                                                                     9
                                                                                                                          FIRST AMENDED COMPLAINT
                                                                                                                                                                Exhibit A, p. 021
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 24
                                                                                                                                50 of 69
                                                                                                                                      89


                                                                                    1   delaying disbursement of the fees to the Finn Plaintiffs. Defendant Girardi claimed that the

                                                                                    2   Girardi Defendants would be filing a class action lawsuit against KCC, and that disbursement

                                                                                    3   of the fees would now be delayed for years until that lawsuit was resolved. Mr. Finn then

                                                                                    4   again asked Defendant Girardi to provide an accounting of the attorneys’ fees owed, but the

                                                                                    5   Girardi Defendants ignored the request and failed to provide an accounting. The Girardi

                                                                                    6   Defendants’ false claims were designed to lull the Finn Plaintiffs into believing payment

                                                                                    7   would be made once the issues involving KCC were resolved, but on information and belief,

                                                                                    8   the Girardi Defendants were already in possession of the settlement funds and were wrongfully

                                                                                    9   withholding and misappropriating the funds, disbursing the funds to the other Defendants, and

                                                                                   10   converting the funds.

                                                                                   11   The Girardi Defendants Fraudulently Transfer Plaintiffs’ Funds to Defendants.
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12          33.     For years, Defendant Girardi was aided and abetted in his schemes to defraud
                                            LOS ANGELES. CA, 90025




                                                                                   13   by GK employees and partners such as Defendants Lira and Finnerty, who were intimately

                                                                                   14   involved in all of the Girardi Defendants’ affairs and were well aware that Girardi was

                                                                                   15   effectively operating a Ponzi scheme. When Defendants Lira and Finnerty received funds

                                                                                   16   conveyed by Defendants Girardi and GK, they received those funds with full knowledge that

                                                                                   17   the funds they were receiving belonged to Plaintiffs or other creditors.

                                                                                   18          34.     Similarly, Defendants Girardi and GK fraudulently transferred funds to

                                                                                   19   Defendant Jayne and her company Defendant EJ Global, LLC. On information and belief,

                                                                                   20   Defendant Girardi used GK to “loan” more than $20 million to EJ Global. Defendants Girardi

                                                                                   21   and Jayne then used those stolen funds to support their notoriously lavish lifestyles, which

                                                                                   22   have been chronicled on the reality series The Real Housewives of Beverly Hills. On

                                                                                   23   information and belief, Defendants Girardi’s and Jayne’s divorce is a sham proceeding

                                                                                   24   designed to further their scheme to place assets outside the reach of creditors like Plaintiffs and

                                                                                   25   to convert the funds.

                                                                                   26          35.     Plaintiffs are informed and believe that Defendant 1126 Wilshire Partnership

                                                                                   27   and its partners received and misappropriated funds that belong to Plaintiffs, with knowledge

                                                                                   28   that the funds belong to and were owed to Plaintiffs and used those funds for the benefit of the
                                                                                                                                   10
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                   Exhibit A, p. 022
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 25
                                                                                                                                51 of 69
                                                                                                                                      89


                                                                                    1   1126 Wilshire Property and the partners, including to pay debts and/or obligations incurred by

                                                                                    2   the partnership with respect to the property. Defendants Girardi and GK fraudulently

                                                                                    3   conveyed the funds to the partnership and its partners to place the funds outside the reach of

                                                                                    4   Plaintiffs and to allow the funds to be converted by the partnership and its partners.

                                                                                    5            36.   Similarly, Plaintiffs are informed and believe that Girardi Financial, Inc. and its

                                                                                    6   owners, directors, officers, and shareholders, received and misappropriated funds that belong

                                                                                    7   to Plaintiffs, with knowledge that the funds belong to and were owed to Plaintiffs and used

                                                                                    8   those funds for the benefit of Girardi Financial, Inc. and its owners, directors, officers, and

                                                                                    9   shareholders. Defendants Girardi and GK fraudulently conveyed the funds to Girardi

                                                                                   10   Financial, Inc. and its owners, directors, officers, and shareholders to place the funds outside

                                                                                   11   the reach of Plaintiffs and to allow the funds to be converted by the corporation and its owners,
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   directors, officers, and shareholders.
                                            LOS ANGELES. CA, 90025




                                                                                   13                                    FIRST CAUSE OF ACTION

                                                                                   14              (Breach of Contract – Against the Girardi Defendants and Does 1-20)

                                                                                   15            37.   Plaintiffs re-allege and incorporate herein by this reference each and every

                                                                                   16   allegation set forth in paragraphs 1 through 36 of this FAC as though set forth fully herein.

                                                                                   17            38.   Plaintiffs and the Girardi Defendants orally agreed to jointly represent clients in

                                                                                   18   the TXI Cases and share any fee recovery in addition to reimbursement to Plaintiffs of

                                                                                   19   Plaintiffs’ costs. The Girardi Defendants then repeatedly reaffirmed the agreement by

                                                                                   20   promising to pay the amounts due to Plaintiffs. The Sheldon Plaintiffs’ contract damages are

                                                                                   21   $900,000, and the Finn Plaintiffs’ contract damages are $3.94 million.

                                                                                   22            39.   Plaintiffs performed as required by jointly representing, with the Girardi

                                                                                   23   Defendants, clients in the TXI Cases. Plaintiffs also incurred costs in connection with the

                                                                                   24   prosecution of the TXI Cases.

                                                                                   25            40.   The Girardi Defendants have breached the fee sharing agreement and the

                                                                                   26   subsequent promises to pay amounts owed by refusing to pay Plaintiffs the portion of the

                                                                                   27   attorneys’ fees and the costs that Plaintiffs are entitled to receive in connection with the TXI

                                                                                   28   Cases.
                                                                                                                                   11
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                   Exhibit A, p. 023
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 26
                                                                                                                                52 of 69
                                                                                                                                      89


                                                                                    1           41.     As a direct and proximate result of the Girardi Defendants’ breach of the fee

                                                                                    2   sharing agreement and the subsequent promises to pay amounts owed, the Sheldon Plaintiffs

                                                                                    3   have been damaged in the amount of $900,000, plus interest at the legal rate, and the Finn

                                                                                    4   Plaintiffs have been damaged in the amount of $3.94 million, plus interest at the legal rate.

                                                                                    5                                    SECOND CAUSE OF ACTION

                                                                                    6          (Breach of Fiduciary Duty – Against the Girardi Defendants and Does 1-20)

                                                                                    7           42.     Plaintiffs re-allege and incorporate herein by this reference each and every

                                                                                    8   allegation set forth in paragraphs 1 through 41 of this FAC as though set forth fully herein.

                                                                                    9           43.     Plaintiffs and the Girardi Defendants had a fiduciary relationship that was

                                                                                   10   established when the parties orally agreed to jointly represent clients in the TXI Cases and

                                                                                   11   share any fee recovery. As a result of this fiduciary relationship, the Girardi Defendants had a
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   duty to act with the utmost good faith for the benefit of Plaintiffs with respect to those matters
                                            LOS ANGELES. CA, 90025




                                                                                   13   connected to the fiduciary relationship. The Girardi Defendants’ duty of good faith and duty

                                                                                   14   to disclose material facts required the Girardi Defendants to distribute attorneys’ fee recovered

                                                                                   15   from the TXI Cases to Plaintiffs. The Girardi Defendants further had a fiduciary duty not to

                                                                                   16   misstate the true amount of costs incurred by the Girardi Defendants, and not to

                                                                                   17   misappropriate those settlement funds misallocated by the Girardi Defendants as costs.

                                                                                   18           44.     The Girardi Defendants breached their fiduciary duties by not distributing to

                                                                                   19   Plaintiffs the amounts due Plaintiffs under the fee-sharing agreement and the subsequent

                                                                                   20   promises to pay the amounts owed. The Girardi Defendants further breached their fiduciary

                                                                                   21   duty to act with the utmost good faith for the benefit of Plaintiffs by misallocating certain

                                                                                   22   settlement proceeds as costs and misappropriating those purported costs from Plaintiffs, and by

                                                                                   23   not disclosing the true amount of the costs incurred by the Girardi Defendants to Plaintiffs.

                                                                                   24           45.     As a direct and proximate result of the Girardi Defendants’ breach of their

                                                                                   25   fiduciary duties, the Sheldon Plaintiffs have been damaged in the amount of $900,000, plus

                                                                                   26   interest at the legal rate, and the Finn Plaintiffs have been damaged in the amount of $3.94

                                                                                   27   million, plus interest at the legal rate.

                                                                                   28
                                                                                                                                    12
                                                                                                                         FIRST AMENDED COMPLAINT
                                                                                                                                                                  Exhibit A, p. 024
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 27
                                                                                                                                53 of 69
                                                                                                                                      89


                                                                                    1          46.     In doing these acts, the Girardi Defendants acted with oppression, fraud, or

                                                                                    2   malice as defined by California Civil Code section 3294(c), and Plaintiffs are therefore also

                                                                                    3   entitled to punitive and/or exemplary damages in addition to the damages set forth above.

                                                                                    4                                   THIRD CAUSE OF ACTION

                                                                                    5                     (Fraud – Against the Girardi Defendants and Does 1-20)

                                                                                    6          47.     Plaintiff re-alleges and incorporates herein by this reference each and every

                                                                                    7   allegation set forth in paragraphs 1 through 46 of this FAC as though set forth fully herein.

                                                                                    8          48.     The Girardi Defendants knowingly made false representations to Plaintiffs and

                                                                                    9   made promises without any intent to perform the promises when the Girardi Defendants

                                                                                   10   represented and promised to Plaintiffs that they would share any fee recovery with respect to

                                                                                   11   the TXI Cases referred to the Girardi Defendants by Plaintiffs. Then, after the TXI Cases were
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   settled, Defendants made additional promises to make payments to Plaintiffs that the Girardi
                                            LOS ANGELES. CA, 90025




                                                                                   13   Defendants had no intention of keeping, as the promises were made for the purpose of lulling

                                                                                   14   Plaintiffs into believing Plaintiffs would be paid and stringing Plaintiffs along to enable the

                                                                                   15   Girardi Defendants to avoid making the payments owed to Plaintiffs and to fraudulently

                                                                                   16   transfer the funds to the other Defendants beyond the reach of Plaintiffs to enable Defendants

                                                                                   17   to convert the funds. On information and belief, the Girardi Defendants also made

                                                                                   18   misrepresentations regarding the effect of the alleged lien claims by third party KCC. The

                                                                                   19   Girardi Defendants misrepresented to Plaintiffs that the attorneys’ fees for the TXI Cases

                                                                                   20   referred to the Girardi Defendants by Plaintiffs had not yet been disbursed to the Girardi

                                                                                   21   Defendants when, in fact, the Girardi Defendants had received the payments from the TXI

                                                                                   22   Cases referred by Plaintiff and had fraudulently transferred the funds to the other Defendants.

                                                                                   23   At the time of making the representations and promises, the Girardi Defendants had no

                                                                                   24   intention of paying Plaintiffs the amounts owed to Plaintiffs by the Girardi Defendants after

                                                                                   25   the Girardi Defendants had received attorney’s fees and costs for the TXI Cases referred to the

                                                                                   26   Girardi Defendants by Plaintiffs.

                                                                                   27          49.     It was justifiable for Plaintiffs to rely on the Girardi Defendants’

                                                                                   28   representations that they would share any fee recovery because Defendant Girardi is an
                                                                                                                                   13
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                  Exhibit A, p. 025
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 28
                                                                                                                                54 of 69
                                                                                                                                      89


                                                                                    1   attorney and a member of the State Bar, and it was justifiable for Plaintiff to presume that the

                                                                                    2   Girardi Defendants would not breach the legal and ethical duties that they ultimately in fact

                                                                                    3   breached.

                                                                                    4           50.     As a direct and proximate result of Defendants’ fraud, the Sheldon Plaintiffs

                                                                                    5   have been damaged in the amount of $900,000, plus interest at the legal rate, and the Finn

                                                                                    6   Plaintiffs have been damaged in the amount of $3.94 million, plus interest at the legal rate.

                                                                                    7           51.     In doing these acts, Defendants acted with oppression, fraud, or malice as

                                                                                    8   defined by California Civil Code section 3294(c), and Plaintiff is therefore also entitled to

                                                                                    9   punitive and/or exemplary damages in addition to the damages set forth above.

                                                                                   10                                  FOURTH CAUSE OF ACTION

                                                                                   11          (Money Had And Received – Against the Girardi Defendants and Does 1-20)
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12           52.     Plaintiffs re-allege and incorporate herein by this reference each and every
                                            LOS ANGELES. CA, 90025




                                                                                   13   allegation set forth in paragraphs 1 through 51 of this FAC as though set forth fully herein.

                                                                                   14           53.     On information and belief, the Girardi Defendants have received money that

                                                                                   15   was intended to be held by the Girardi Defendants for the benefit of Plaintiffs.

                                                                                   16           54.     The money that the Girardi Defendants received was not used for the benefit of

                                                                                   17   Plaintiffs, and the Girardi Defendants have not given the money to Plaintiffs.

                                                                                   18           55.     Accordingly, Plaintiffs are entitled to recover the money that was received by

                                                                                   19   Defendants to which the Sheldon Plaintiffs and the Finn Plaintiffs are entitled, which is in the

                                                                                   20   amount of $900,000, plus interest at the legal rate, and $3.94 million, plus interest at the legal

                                                                                   21   rate, respectively.

                                                                                   22                                    FIFTH CAUSE OF ACTION

                                                                                   23                               (Accounting – Against All Defendants)

                                                                                   24           56.     Plaintiffs re-allege and incorporate herein by this reference each and every

                                                                                   25   allegation set forth in paragraphs 1 through 55 of this FAC as though set forth fully herein.

                                                                                   26           57.     Plaintiffs and the Girardi Defendants orally agreed to jointly represent clients in

                                                                                   27   the TXI Cases and share any fee recovery. A fiduciary relationship existed between Plaintiffs

                                                                                   28
                                                                                                                                   14
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                   Exhibit A, p. 026
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 29
                                                                                                                                55 of 69
                                                                                                                                      89


                                                                                    1   and the Girardi Defendants that required the Girardi Defendants to act with the utmost good

                                                                                    2   faith for the benefit of Plaintiffs with respect to the parties’ fee-sharing agreement.

                                                                                    3           58.    The Girardi Defendants recovered fees paid in the TXI Cases pursuant to the

                                                                                    4   settlement agreements in those cases, and a portion of those attorneys’ fees are the rightful

                                                                                    5   property of Plaintiff under the fee-sharing agreement between Plaintiffs and the Girardi

                                                                                    6   Defendants. The Girardi Defendants transferred the fees owed to Plaintiffs to each of the

                                                                                    7   remaining Defendants.

                                                                                    8           59.    The amount of money due from Defendants is unknown to Plaintiffs and cannot

                                                                                    9   be ascertained without an accounting of the settlement amounts received by the Girardi

                                                                                   10   Defendants and disbursed by the Girardi Defendants to the parties’ clients and the remaining

                                                                                   11   Defendants, the costs actually incurred by the Girardi Defendants in connection with the TXI
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   Cases, and the attorneys’ fees and costs reimbursements received by the Girardi Defendants in
                                            LOS ANGELES. CA, 90025




                                                                                   13   connection with the TXI Cases, therefore making an accounting necessary.

                                                                                   14                                    SIXTH CAUSE OF ACTION

                                                                                   15                          (Fraudulent Transfer – Against All Defendants)

                                                                                   16           60.    Plaintiffs re-allege and incorporate herein by this reference each and every

                                                                                   17   allegation set forth in paragraphs 1 through 59 of this FAC as though set forth fully herein.

                                                                                   18           61.    The Sheldon Plaintiffs had a right to payment from the Girardi Defendants in

                                                                                   19   the amount of $900,000, plus interest at the legal rate, and the Finn Plaintiffs had a right to

                                                                                   20   payment from the Girardi Defendants in the amount of $3.94 million, plus interest at the legal

                                                                                   21   rate.

                                                                                   22           62.    With the intent to hinder, delay, and/or defraud Plaintiffs’ receipt of the

                                                                                   23   amounts they are owed, and/or without receiving reasonably equivalent consideration in

                                                                                   24   exchange, the Girardi Defendants transferred the amounts owed to Plaintiffs to Defendants

                                                                                   25   Jayne, EJ Global, LLC and its owners, managers and/or members, 1126 Wilshire Partnership

                                                                                   26   and its partners, Girardi Financial, Inc. and its owners, directors, officers, and/or shareholders,

                                                                                   27   Lira, Finnerty, and each of the Doe Defendants. Each of the transferee Defendants actually

                                                                                   28   knew or should have known that they were receiving funds that belonged to Plaintiffs.
                                                                                                                                   15
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                   Exhibit A, p. 027
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 30
                                                                                                                                56 of 69
                                                                                                                                      89


                                                                                    1           63.      Plaintiffs were harmed by the fraudulent transfers in the amounts stated and

                                                                                    2   Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.

                                                                                    3                                   SEVENTH CAUSE OF ACTION

                                                                                    4                                (Conversion – Against All Defendants)

                                                                                    5           64.      Plaintiffs re-allege and incorporate herein by this reference each and every

                                                                                    6   allegation set forth in paragraphs 1 through 63 of this FAC as though set forth fully herein.

                                                                                    7           65.      The Sheldon Plaintiffs had a right to possess funds in the amount of $900,000,

                                                                                    8   plus interest at the legal rate, and the Finn Plaintiffs had a right to possess funds in the amount

                                                                                    9   of $3.94 million, plus interest at the legal rate.

                                                                                   10           66.      Defendants substantially interfered with Plaintiffs’ property by knowingly or

                                                                                   11   intentionally taking possession of Plaintiffs’ property, preventing Plaintiffs from having access
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   to the property, spending the funds, and refusing to return the funds after numerous demands
                                            LOS ANGELES. CA, 90025




                                                                                   13   by Plaintiffs.

                                                                                   14           67.      On information and belief, Defendant 1126 Wilshire Partnership and its

                                                                                   15   partners converted Plaintiffs’ property by using the funds for the 1126 Wilshire Partnership’s

                                                                                   16   expenditures including expenditures for the 1126 Wilshire Property.

                                                                                   17           68.      Plaintiffs did not consent to the conversion and Defendants’ conduct was a

                                                                                   18   substantial factor in causing Plaintiffs’ harm.

                                                                                   19                                    EIGHTH CAUSE OF ACTION

                                                                                   20     (Financial Elder Abuse – Individual Plaintiffs Sheldon and Finn Against Defendants

                                                                                   21                             Girardi, GK, Lira, Finnerty and Does 21-40)

                                                                                   22           69.      Plaintiffs re-allege and incorporate herein by this reference each and every

                                                                                   23   allegation set forth in paragraphs 1 through 68 of this FAC as though set forth fully herein.

                                                                                   24           70.      Defendants Girardi, GK, Lira, Finnerty and Does 21-40, and each of them,

                                                                                   25   took, hid, misappropriated, obtained, and/or retained Plaintiffs Sheldon’s and Finn’s property

                                                                                   26   with the intent to defraud Plaintiffs Sheldon and Finn and/or assisted in taking, hiding,

                                                                                   27   misappropriating, obtaining, and/or retaining Plaintiffs Sheldon’s and Finn’s property with the

                                                                                   28
                                                                                                                                    16
                                                                                                                         FIRST AMENDED COMPLAINT
                                                                                                                                                                   Exhibit A, p. 028
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 31
                                                                                                                                57 of 69
                                                                                                                                      89


                                                                                    1   intent to defraud Plaintiffs Sheldon and Finn, specifically $900,000 with respect to Mr.

                                                                                    2   Sheldon and $3.94 million with respect to Mr. Finn.

                                                                                    3           71.      Mr. Sheldon and Mr. Finn were each older than 65 years of age at the time of

                                                                                    4   the conduct, and Defendants Girardi’s, GK’s, Lira’s, Finnerty’s and Does 21-40’s conduct was

                                                                                    5   a substantial factor in causing Plaintiffs Sheldon’s and Finn’s harm.

                                                                                    6           72.      In doing these acts, Defendants Girardi, GK, Lira, Finnerty and Does 21-40,

                                                                                    7   and each of them, acted with recklessness, oppression, fraud, or malice, as defined by

                                                                                    8   California Civil Code section 3294(c), and Plaintiffs Sheldon and Finn are therefore also

                                                                                    9   entitled to punitive and/or exemplary damages, and damages for pain and suffering as provided

                                                                                   10   in California Welfare and Institutions Code section 15657.5.

                                                                                   11           73.      Plaintiffs Sheldon and Finn are also entitled to enhanced remedies, including
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12   without limitation their attorneys’ fees and costs, as provided in California Welfare and
                                            LOS ANGELES. CA, 90025




                                                                                   13   Institutions Code section 15657.5.

                                                                                   14                                        PRAYER FOR RELIEF

                                                                                   15           Wherefore, Plaintiffs pray for judgment against Defendants, and each of them, as

                                                                                   16   follows:

                                                                                   17                                     FIRST CAUSE OF ACTION

                                                                                   18                 (Breach of Contract – Against the Girardi Defendants and Does 1-20)

                                                                                   19           1.       For compensatory damages and other special, general and consequential

                                                                                   20   damages in the amount of $900,000 for the Sheldon Plaintiffs and $3.94 million for the Finn

                                                                                   21   Plaintiffs;

                                                                                   22           2.       For specific performance of the agreement;

                                                                                   23           3.       For an award of interest, including prejudgment interest, according to law;

                                                                                   24           4.       For an award of costs of suit;

                                                                                   25           5.       For such other and further relief as this Court deems just and proper.

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                    17
                                                                                                                         FIRST AMENDED COMPLAINT
                                                                                                                                                                   Exhibit A, p. 029
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 32
                                                                                                                                58 of 69
                                                                                                                                      89


                                                                                    1                                  SECOND CAUSE OF ACTION

                                                                                    2           (Breach of Fiduciary Duty – Against the Girardi Defendants and Does 1-20)

                                                                                    3           1.     For compensatory damages and other special, general and consequential

                                                                                    4   damages in the amount of $900,000 for the Sheldon Plaintiffs and $3.94 million for the Finn

                                                                                    5   Plaintiffs;

                                                                                    6           2.     For punitive and exemplary damages;

                                                                                    7           3.     For a constructive trust for the benefit of Plaintiffs;

                                                                                    8           4.     For an award of interest, including prejudgment interest, according to law;

                                                                                    9           5.     For an award of costs of suit;

                                                                                   10           6.     For such other and further relief as this Court deems just and proper.

                                                                                   11                                   THIRD CAUSE OF ACTION
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12                    (Fraud – Against the Girardi Defendants and Does 1-20)
                                            LOS ANGELES. CA, 90025




                                                                                   13           1.     For compensatory damages and other special, general and consequential

                                                                                   14   damages in the amount of $900,000 for the Sheldon Plaintiffs and $3.94 million for the Finn

                                                                                   15   Plaintiffs;

                                                                                   16           2.     For punitive and exemplary damages;

                                                                                   17           3.     For a constructive trust for the benefit of Plaintiffs;

                                                                                   18           4.     For an award of interest, including prejudgment interest, according to law;

                                                                                   19           5.     For an award of costs of suit;

                                                                                   20           6.     For such other and further relief as this Court deems just and proper.

                                                                                   21                                  FOURTH CAUSE OF ACTION

                                                                                   22          (Money Had And Received – Against the Girardi Defendants and Does 1-20)

                                                                                   23           1.     For return of the money had and received by Defendants in the amount of

                                                                                   24   $900,000 for the Sheldon Plaintiffs and $3.94 million for the Finn Plaintiffs;

                                                                                   25           2.     For a constructive trust for the benefit of Plaintiffs;

                                                                                   26           3.     For an award of interest, including prejudgment interest, according to law;

                                                                                   27           4.     For an award of costs of suit;

                                                                                   28           5.     For such other and further relief as this Court deems just and proper.
                                                                                                                                   18
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                 Exhibit A, p. 030
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 33
                                                                                                                                59 of 69
                                                                                                                                      89


                                                                                    1                                    FIFTH CAUSE OF ACTION

                                                                                    2                             (Accounting – Against the All Defendants)

                                                                                    3           1.     For an accounting;

                                                                                    4           2.     For an award of costs of suit;

                                                                                    5           3.     For such other and further relief as this Court deems just and proper.

                                                                                    6                                    SIXTH CAUSE OF ACTION

                                                                                    7                          (Fraudulent Transfer – Against All Defendants)

                                                                                    8           1.     For an order that the fraudulent transfers be set aside and/or voided to the extent

                                                                                    9   necessary to satisfy the Sheldon Plaintiffs’ claims in the amount of $900,000, plus interest at

                                                                                   10   the legal rate, and the Finn Plaintiffs’ claims in the amount of $3.94 million, plus interest at the

                                                                                   11   legal rate;
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12           2.     For an order enjoining Defendant 1126 Wilshire Partnership from selling,
                                            LOS ANGELES. CA, 90025




                                                                                   13   encumbering, or disposing of the real property commonly known as 1126 Wilshire Property, a

                                                                                   14   description of which is provided in paragraph 12 of this FAC;

                                                                                   15           3.     For a constructive trust for the benefit of Plaintiffs;

                                                                                   16           4.     For an award of interest, including prejudgment interest, according to law;

                                                                                   17           5.     For an award of costs of suit;

                                                                                   18           6.     For such other and further relief as this Court deems just and proper.

                                                                                   19                                  SEVENTH CAUSE OF ACTION

                                                                                   20                               (Conversion – Against All Defendants)

                                                                                   21           1.     For compensatory damages and other special, general and consequential

                                                                                   22   damages in the amount of $900,000 for the Sheldon Plaintiffs and $3.94 million for the Finn

                                                                                   23   Plaintiffs;

                                                                                   24           2.     For punitive and exemplary damages;

                                                                                   25           3.     For a constructive trust for the benefit of Plaintiffs;

                                                                                   26           4.     For an award of interest, including prejudgment interest, according to law;

                                                                                   27           5.     For an award of costs of suit;

                                                                                   28           6.     For such other and further relief as this Court deems just and proper.
                                                                                                                                   19
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                   Exhibit A, p. 031
                                                                                  Case
                                                                                   Case2:20-bk-21022-BR
                                                                                        2:21-ap-01039-BR Doc
                                                                                                          Doc333
                                                                                                              1 Filed
                                                                                                                 Filed03/05/21
                                                                                                                       05/10/21 Entered
                                                                                                                                 Entered03/05/21
                                                                                                                                         05/10/2121:17:22
                                                                                                                                                  16:11:12 Desc
                                                                                                                                                            Desc
                                                                                                         Main Document     Page 34
                                                                                                                                60 of 69
                                                                                                                                      89


                                                                                    1                                  EIGHTH CAUSE OF ACTION

                                                                                    2      (Financial Elder Abuse – Individual Plaintiffs Sheldon and Finn Against Defendants

                                                                                    3                           Girardi, GK, Lira, Finnerty and Does 21-40)

                                                                                    4           1.     For compensatory damages and other special, general and consequential

                                                                                    5   damages in the amount of $900,000 for the Sheldon Plaintiffs and $3.94 million for the Finn

                                                                                    6   Plaintiffs;

                                                                                    7           2.     For punitive and exemplary damages;

                                                                                    8           3.     For pain and suffering damages as provided in California Welfare and

                                                                                    9   Institutions Code section 15657.5;

                                                                                   10           4.     For attorneys’ fees and costs as provided in California Welfare and Institutions

                                                                                   11   Code section 15657.5;
Spertus, Landes & Umhofer, LLP

                                 TELEPHONE 310‐826‐4700; FACSIMILE 310‐826‐4711
                                        1990 SOUTH BUNDY DR., SUITE 705




                                                                                   12           5.     For an award of interest, including prejudgment interest, according to law;
                                            LOS ANGELES. CA, 90025




                                                                                   13           6.     For such other and further relief as this Court deems just and proper.

                                                                                   14                                   DEMAND FOR JURY TRIAL

                                                                                   15           Plaintiffs hereby demand a jury trial.

                                                                                   16   Dated: December 16, 2020              SPERTUS, LANDES & UMHOFER, LLP

                                                                                   17
                                                                                                                               By:       _________________________________
                                                                                   18                                                    James W. Spertus
                                                                                   19                                                    Ezra D. Landes
                                                                                                                                         Attorneys for Plaintiffs
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                   20
                                                                                                                        FIRST AMENDED COMPLAINT
                                                                                                                                                                Exhibit A, p. 032
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 35 of 69




                                                                  EXHIBIT B
                      Case
                       Case2:20-bk-21022-BR
                            2:21-ap-01039-BR Doc
                                              Doc333
                                                  1 Filed
                                                     Filed03/05/21
                                                           05/10/21 Entered
                                                                     Entered03/05/21
                                                                             05/10/2121:17:22
                                                                                      16:11:12 Desc
                                                                                                Desc
                                             Main Document     Page 36
                                                                    87 of 69
                                                                          89
Electronically FILED by Superior Court of California, County of Los Angeles on 01/29/2021 12:15 PM Sherri R. Carter, Executive Officer/Clerk of Court, by W. Moore,Deputy Clerk



                            SPERTUS, LANDES & UMHOFER, LLP
                      1     James W. Spertus (SBN 159825)
                            Ezra D. Landes (SBN 253052)
                      2     1990 South Bundy Dr., Suite 705
                            Los Angeles, California 90025
                      3     Telephone: (310) 826-4700
                            Facsimile: (310) 826-4711
                      4     jim@spertuslaw.com
                            ezra@spertuslaw.com
                      5
                            Ronald Richards, Esq. (SBN 176246)
                      6
                            Morani Stelmach, Esq. (SBN 296670)
                      7     THE LAW OFFICES OF
                            RONALD RICHARDS & ASSOCIATES, A.P.C.
                      8     P. O. Box 11480
                            Beverly Hills, California 90213
                      9     Tel: (310) 556-1001
                    10      Fax: (310) 277-3325
                            Email: morani@ronaldrichards.com
                    11      Email: ron@ronaldrichards.com

                    12      Attorneys for Plaintiff
                    13                                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
                    14                                           COUNTY OF LOS ANGELES- CENTRAL DISTRICT
                    15      LAW OFFICES OF PHILIP R. SHELDON, APC, a                                          Case No.: 20STCV47160
                            California professional corporation, PHILIP R.                                   [Assigned for all purposes to Dept. “15”, Hon.
                    16
                            SHELDON, an individual, LAW OFFICES OF                                           Richard L. Fruin, Judge presiding.]
                    17      ROBERT P. FINN, a California sole
                            proprietorship, and ROBERT P. FINN, an                                           NOTICE OF ASSOCIATION OF COUNSEL
                    18      individual,
                    19
                                                    Plaintiffs,
                    20                 vs.

                    21      THOMAS V. GIRARDI, an individual; GIRARDI
                            & KEESE, a California law firm; ERIKA
                    22      GIRARDI a/k/a ERIKA JAYNE, an individual, EJ
                    23      GLOBAL, LLC, a California limited liability
                            company, 1126 WILSHIRE PARTNERSHIP, a
                    24      California general partnership, GIRARDI
                            FINANCIAL, INC., a Nevada corporation,
                    25      DAVID LIRA, an individual, ROBERT
                    26      FINNERTY, an individual, and DOES 1-100,
                            inclusive,
                    27             Defendants

                    28
                                                                                                      -1-
                                                                           NOTICE OF ASSOCIATION OF COUNSEL                                    Exhibit B, p. 033
 Case
  Case2:20-bk-21022-BR
       2:21-ap-01039-BR Doc
                         Doc333
                             1 Filed
                                Filed03/05/21
                                      05/10/21 Entered
                                                Entered03/05/21
                                                        05/10/2121:17:22
                                                                 16:11:12 Desc
                                                                           Desc
                        Main Document     Page 37
                                               88 of 69
                                                     89



1    TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:

2           PLEASE TAKE NOTICE THAT Plaintiffs hereby associate in as counsel, Ronald

3    Richards, Morani Stelmach, of the Law Offices of Ronald Richards & Associates, A.P.C., P.O. Box

4    11480, Beverly Hills, CA 90213; telephone (310) 556-1001, fax (310) 277-3325.

5
     DATED: January 29, 2021
6
                                               Law Offices of Ronald Richards & Associates, A.P.C.
7

8                                                     /s Ronald Richards

9                                              By:____________________________________
                                               RONALD RICHARDS, Esq.
10                                             Attorneys for Plaintiffs

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   -2-
                                  NOTICE OF ASSOCIATION OF COUNSEL             Exhibit B, p. 034
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 38 of 69




                                                                  EXHIBIT C
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 39 of 69




                                                                              Exhibit C. p. 035
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 40 of 69




                                                                                  Exhibit C. p. 036
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 41 of 69




                                                               Exhibit C. p. 037
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 42 of 69




                                                                                  Exhibit C. p. 038
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 43 of 69




                                                                                  Exhibit C. p. 039
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 44 of 69




                                                                                  Exhibit C. p. 040
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 45 of 69




                                                                                  Exhibit C. p. 041
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 46 of 69




                                                                                  Exhibit C. p. 042
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 47 of 69




                                                                                  Exhibit C. p. 043
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 48 of 69




                                                                                  Exhibit C. p. 044
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 49 of 69




                                                                                  Exhibit C. p. 045
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 50 of 69




                                                                                  Exhibit C. p. 046
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 51 of 69




                                                                                  Exhibit C. p. 047
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 52 of 69




                                                                                  Exhibit C. p. 048
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 53 of 69




                                                                                  Exhibit C. p. 049
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 54 of 69




                                                                                  Exhibit C. p. 050
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 55 of 69




                                                                                  Exhibit C. p. 051
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 56 of 69




                                                                                  Exhibit C. p. 052
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 57 of 69




                                                                                  Exhibit C. p. 053
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 58 of 69




                                                                                  Exhibit C. p. 054
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 59 of 69




                                                                                  Exhibit C. p. 055
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 60 of 69




                                                                                  Exhibit C. p. 056
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 61 of 69




                                                                                  Exhibit C. p. 057
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 62 of 69




                                                                                  Exhibit C. p. 058
Case 2:20-bk-21022-BR   Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12   Desc
                        Main Document     Page 63 of 69




                                                                                  Exhibit C. p. 059
Case 2:20-bk-21022-BR       Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12                 Desc
                            Main Document     Page 64 of 69



 1                               PROOF OF SERVICE OF DOCUMENT

 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
     business address is:
 3                                          Dinsmore & Shohl LLP
                                        550 S. Hope Street, Suite 1765
 4                                          Los Angeles, CA 90071

 5   A true and correct copy of the foregoing document entitled (specify): Opposition Of Erika Girardi
     To Chapter 7 Trustee’s Application To Employ The Law Offices Of Ronald Richards &
 6   Associates, A.P.C. As Special Litigation Counsel; Declaration of Peter J. Mastan in Support
     Thereof; Request For Hearing on Application will be served or was served (a) on the judge in
 7   chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 8   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
     Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
 9   court via NEF and hyperlink to the document. On May 10, 2021, I checked the CM/ECF docket
     for this bankruptcy case or adversary proceeding and determined that the following persons are on
10   the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
11                                                     Service information continued on attached page
12   2. SERVED BY UNITED STATES MAIL:
     On                   , 2021, I served the following persons and/or entities at the last known
13   addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy
     thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed
14   as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
15
                                                       Service information continued on attached page
16
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
17   TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
     F.R.Civ.P. 5 and/or controlling LBR, on (date) May 10, 2021, I served the following persons
18   and/or entities by personal delivery, overnight mail service, or (for those who consented in writing
     to such service method), by facsimile transmission and/or email as follows. Listing the judge here
19   constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
     completed no later than 24 hours after the document is filed.
20
                                                       Service information continued on attached page
21
     I declare under penalty of perjury under the laws of the United States that the foregoing is true and
22   correct.
23     5/10/21                Katrice Ortiz                /s/ Katrice Ortiz
       Date                   Printed Name                 Signature
24

25
26

27

28

                                                      13
     21625473.9
Case 2:20-bk-21022-BR       Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12       Desc
                            Main Document     Page 65 of 69


                                        In re GIRARDI KEESE
  1                                    Case No. 2:20-bk-21022-BR
                                   U.S.B.C. Central District of California
  2                                       Los Angeles Division
  3
      1.     SERVED VIA NOTICE OF ELECTRONIC FILING (NEF):
  4
             Kyra E Andrassy on behalf of Plaintiff Elissa Miller
  5          kandrassy@swelawfirm.com,
             lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
  6
             Rafey Balabanian on behalf of Creditor Edelson PC
  7          rbalabanian@edelson.com, docket@edelson.com
  8          Michelle Balady on behalf of Creditor Bedford Law Group, APC
             mb@bedfordlg.com, leo@bedfordlg.com
  9
             William C Beall on behalf of Interested Party Mullen & Henzell, LLP
 10          will@beallandburkhardt.com, carissa@beallandburkhardt.com
 11          William C Beall on behalf of Interested Party Shane Horton
             will@beallandburkhardt.com, carissa@beallandburkhardt.com
 12
             Ori S Blumenfeld on behalf of Creditor Jaime Ruigomez
 13          Ori@MarguliesFaithLaw.com,
             Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
 14          Law.com
 15          Ori S Blumenfeld on behalf of Creditor Joseph Ruigomez
             Ori@MarguliesFaithLaw.com,
 16          Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
             Law.com
 17
             Ori S Blumenfeld on behalf of Creditor Kathleen Ruigomez
 18          Ori@MarguliesFaithLaw.com,
             Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
 19          Law.com
 20          Ori S Blumenfeld on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a
             California limited liability partnership
 21          Ori@MarguliesFaithLaw.com,
             Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
 22          Law.com
 23          Ori S Blumenfeld on behalf of Defendant Boris Treyzon Esq
             Ori@MarguliesFaithLaw.com,
 24          Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
             Law.com
 25
             Ori S Blumenfeld on behalf of Interested Party Courtesy NEF
 26          Ori@MarguliesFaithLaw.com,
             Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaith
 27          Law.com
 28


      21625473.9
Case 2:20-bk-21022-BR      Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12               Desc
                           Main Document     Page 66 of 69


            Richard D Buckley on behalf of Interested Party L.A. Arena Funding, LLC
 1          richard.buckley@arentfox.com
 2          Marie E Christiansen on behalf of Creditor KCC Class Action Services, LLC
            mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-
 3          4166@ecf.pacerpro.com
 4          Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, Inc.
            jcrastz@hrhlaw.com
 5
            Jennifer Witherell Crastz on behalf of Creditor Wells Fargo Vendor Financial Services, LLC
 6          jcrastz@hrhlaw.com
 7          Ashleigh A Danker on behalf of Interested Party Courtesy NEF
            Ashleigh.danker@dinsmore.com,
 8          SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
 9          Clifford S Davidson on behalf of Creditor California Attorney Lending II, Inc.
            csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
10
            Lei Lei Wang Ekvall on behalf of Interested Party Courtesy NEF
11          lekvall@swelawfirm.com,
            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
12
            Lei Lei Wang Ekvall on behalf of Plaintiff Elissa Miller
13          lekvall@swelawfirm.com,
            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
14
            Lei Lei Wang Ekvall on behalf of Trustee Elissa Miller (TR)
15          lekvall@swelawfirm.com,
            lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
16
            Richard W Esterkin on behalf of Creditor Southern California Gas Company
17          richard.esterkin@morganlewis.com
18          Richard W Esterkin on behalf of Interested Party Courtesy NEF
            richard.esterkin@morganlewis.com
19
            Timothy W Evanston on behalf of Interested Party Courtesy NEF
20          tevanston@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
21
            Timothy W Evanston on behalf of Plaintiff Elissa Miller
22          tevanston@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
23
            Timothy W Evanston on behalf of Trustee Elissa Miller (TR)
24          tevanston@swelawfirm.com,
            gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
25
            Jeremy Faith on behalf of Interested Party Courtesy NEF
26          Jeremy@MarguliesFaithlaw.com,
            Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithla
27          w.com
28

                                                     2
     21625473.9
Case 2:20-bk-21022-BR      Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12               Desc
                           Main Document     Page 67 of 69


            James J Finsten on behalf of Interested Party Courtesy NEF
 1          , jimfinsten@hotmail.com
 2          Alan W Forsley on behalf of Interested Party Courtesy NEF
            alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
 3
            Eric D Goldberg on behalf of Creditor Stillwell Madison, LLC
 4          eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
 5          Andrew Goodman on behalf of Attorney William F Savino
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 6
            Andrew Goodman on behalf of Petitioning Creditor Erika Saldana
 7          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 8          Andrew Goodman on behalf of Petitioning Creditor Jill O'Callahan
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
 9
            Andrew Goodman on behalf of Petitioning Creditor John Abassian
10          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
11          Andrew Goodman on behalf of Petitioning Creditor Kimberly Archie
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
12
            Andrew Goodman on behalf of Petitioning Creditor Robert M. Keese
13          agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
14          Andrew Goodman on behalf of Petitioning Creditor Virginia Antonio
            agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
15
            Suzanne C Grandt on behalf of Interested Party Courtesy NEF
16          suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
17          Steven T Gubner on behalf of Interested Party Courtesy NEF
            sgubner@bg.law, ecf@bg.law
18
            Marshall J Hogan on behalf of Creditor California Attorney Lending II, Inc.
19          mhogan@swlaw.com, knestuk@swlaw.com
20          Sheryl K Ith on behalf of Creditor Daimler Trust
            sith@cookseylaw.com, sith@ecf.courtdrive.com
21
            Razmig Izakelian on behalf of Creditor Frantz Law Group, APLC
22          razmigizakelian@quinnemanuel.com
23          Lewis R Landau on behalf of Creditor Virage SPV 1, LLC
            Lew@Landaunet.com
24
            Lewis R Landau on behalf of Interested Party Courtesy NEF
25          Lew@Landaunet.com
26          Daniel A Lev on behalf of Interested Party Courtesy NEF
            dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
27
            Elizabeth A Lombard on behalf of Creditor American Express National Bank c/o Zwicker &
28          Associates, P.C.

                                                     3
     21625473.9
Case 2:20-bk-21022-BR      Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12        Desc
                           Main Document     Page 68 of 69


            elombard@zwickerpc.com, bknotices@zwickerpc.com
 1
            Craig G Margulies on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a
 2          California limited liability partnership
            Craig@MarguliesFaithlaw.com,
 3          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
            w.com
 4
            Craig G Margulies on behalf of Defendant Boris Treyzon Esq
 5          Craig@MarguliesFaithlaw.com,
            Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
 6          w.com
 7          Craig G Margulies on behalf of Interested Party Courtesy NEF
            Craig@MarguliesFaithlaw.com,
 8          Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithla
            w.com
 9
            Peter J Mastan on behalf of Interested Party Courtesy NEF
10          peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
11          Edith R. Matthai on behalf of Defendant David Lira
            ematthai@romalaw.com, lrobie@romalaw.com
12
            Edith R. Matthai on behalf of Interested Party Courtesy NEF
13          ematthai@romalaw.com, lrobie@romalaw.com
14          Kenneth Miller on behalf of Interested Party Courtesy NEF
            kmiller@pmcos.com, efilings@pmcos.com
15
            Elissa Miller (TR)
16          CA71@ecfcbis.com,
            MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
17
            Eric A Mitnick on behalf of Interested Party Courtesy NEF
18          MitnickLaw@aol.com, mitnicklaw@gmail.com
19          Scott H Olson on behalf of Creditor KCC Class Action Services, LLC
            solson@vedderprice.com, scott-olson-
20          2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
21          Leonard Pena on behalf of Interested Party Robert Girardi
            lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
22
            Michael J Quinn on behalf of Creditor KCC Class Action Services, LLC
23          mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
            2870@ecf.pacerpro.com
24
            David M Reeder on behalf of Interested Party Courtesy NEF
25          david@reederlaw.com, secretary@reederlaw.com
26          Ronald N Richards on behalf of Interested Party Courtesy NEF
            ron@ronaldrichards.com, morani@ronaldrichards.com
27
            Ronald N Richards on behalf of Plaintiff Robert P Finn
28          ron@ronaldrichards.com, morani@ronaldrichards.com

                                                     4
     21625473.9
Case 2:20-bk-21022-BR      Doc 333 Filed 05/10/21 Entered 05/10/21 16:11:12               Desc
                           Main Document     Page 69 of 69



 1
            Kevin C Ronk on behalf of Creditor U.S. Legal Support, Inc.
 2          Kevin@portilloronk.com, Attorneys@portilloronk.com
 3          William F Savino on behalf of Creditor California Attorney Lending II, Inc.
            wsavino@woodsoviatt.com, lherald@woodsoviatt.com
 4
            Kenneth John Shaffer on behalf of Creditor Frantz Law Group, APLC
 5          johnshaffer@quinnemanuel.com
 6          Richard M Steingard on behalf of Other Professional Christopher Kamon
            , awong@steingardlaw.com
 7
            Philip E Strok on behalf of Interested Party Courtesy NEF
 8          pstrok@swelawfirm.com,
            gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
 9
            Philip E Strok on behalf of Trustee Elissa Miller (TR)
10          pstrok@swelawfirm.com,
            gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
11
            Boris Treyzon on behalf of Defendant ABIR COHEN TREYZON SALO, LLP, a California
12          limited liability partnership
            jfinnerty@actslaw.com, sgonzales@actslaw.com
13
            United States Trustee (LA)
14          ustpregion16.la.ecf@usdoj.gov
15          Eric D Winston on behalf of Creditor Frantz Law Group, APLC
            ericwinston@quinnemanuel.com
16
            Christopher K.S. Wong on behalf of Interested Party L.A. Arena Funding, LLC
17          christopher.wong@arentfox.com, yvonne.li@arentfox.com
18          Timothy J Yoo on behalf of Interested Party Courtesy NEF
            tjy@lnbyb.com
19
            Timothy J Yoo on behalf of Interested Party Jason M. Rund
20          tjy@lnbyb.com
21
     2.     SERVED BY UNITED STATES MAIL:
22          N/A
23   3.     SERVED BY PERSONAL DELIVERY:
24          U.S. Bankruptcy Court
            Hon. Hon. Barry Russell
25          255 E. Temple Street, Suite 1660
            Los Angeles, CA 90012
26

27

28

                                                     5
     21625473.9
